EXHIBIT 10.2

 

--------------------------------------------------------------------------------

$100,000,000

CREDIT AGREEMENT

dated as of November 7, 2006

among

InPhonic, Inc.,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

Goldman Sachs Credit Partners L.P.,

as Lead Arranger, Lead Bookrunner and Lead Syndication Agent,

and

Citicorp North America, Inc.,

as Administrative Agent,

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms    1 Section 1.02    Other Interpretative
Provisions    24 Section 1.03    Accounting Terms and Determinations.    25
Section 1.04    Times of Day    25 ARTICLE II THE COMMITMENTS AND LOAN
Section 2.01    The Loans    25 Section 2.02    Prepayments.    26 Section 2.03
   Repayment of Loans.    27 Section 2.04    Interest.    27 Section 2.05   
Administrative Agent Fees    28 Section 2.06    Computation of Interest and Fees
   28 Section 2.07    Evidence of Debt    28 Section 2.08    Payments Generally;
Administrative Agent’s Clawback.    28 Section 2.09    Sharing of Payments by
Lenders    29 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY Section 3.01   
Taxes.    30 Section 3.02    Increased Costs.    31 Section 3.03    Mitigation
Obligations.    32 Section 3.04    Survival    33 ARTICLE IV CONDITIONS
PRECEDENT TO LOANS Section 4.01    Conditions to Loan    33 Section 4.02   
Additional Conditions to Loan    37 ARTICLE V REPRESENTATIONS AND WARRANTIES
Section 5.01    Existence, Qualification and Power    37 Section 5.02   
Authorization; No Contravention.    38 Section 5.03    Governmental
Authorization; Other Consents    38 Section 5.04    Binding Effect    38
Section 5.05    Financial Condition; No Material Adverse Effect; No Internal
Control Event.    38 Section 5.06    Litigation    39 Section 5.07    No Default
   40 Section 5.08    Ownership of Property; Liens; Investments.    40
Section 5.09    Environmental Compliance.    40 Section 5.10    Insurance    41

 



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page Section 5.11    Taxes    41 Section 5.12    ERISA; Employee
Benefit Arrangements.    41 Section 5.13    Subsidiaries; Equity Interests; Loan
Parties    42 Section 5.14    Margin Regulations; Investment Company Act.    42
Section 5.15    Disclosure    43 Section 5.16    Compliance with Law    43
Section 5.17    Intellectual Property    43 Section 5.18    Solvency    43
Section 5.19    Labor Matters    43 Section 5.20    Collateral Documents.    44
Section 5.21    No Broker’s Fee    44 ARTICLE VI AFFIRMATIVE COVENANTS Section
6.01    Financial Statements    44 Section 6.02    Certificates; Other
Information    45 Section 6.03    Notices    47 Section 6.04    Payment of
Obligations    48 Section 6.05    Preservation of Existence Etc    48 Section
6.06    Maintenance of Properties    48 Section 6.07    Maintenance of Insurance
   49 Section 6.08    Compliance with Laws    49 Section 6.09    Books and
Records    49 Section 6.10    Inspection Rights    49 Section 6.11    Use of
Proceeds    49 Section 6.12    Covenant to Guarantee Obligations and Give
Security.    49 Section 6.13    Compliance with Environmental Laws    52 Section
6.14    Further Assurances    52 Section 6.15    Compliance with Terms of
Leaseholds and Co-Location Agreement    52 Section 6.16    Cash Collateral
Accounts    52 ARTICLE VII NEGATIVE COVENANTS Section 7.01    Restriction on
Liens    52 Section 7.02    Limitation on Indebtedness    54 Section 7.03   
Investments    56 Section 7.04    Fundamental Changes    58 Section 7.05   
Dispositions    59 Section 7.06    Restricted Payments, etc    60 Section 7.07
   Change in Nature of Business    61 Section 7.08    Transactions with
Affiliates    61 Section 7.09    Burdensome Agreements    61 Section 7.10    Use
of Proceeds    62 Section 7.11    Financial Covenants.    62 Section 7.12   
Capital Expenditures    62 Section 7.13    Amendment of Organizational
Documents; Change of Jurisdiction    63 Section 7.14    Accounting Changes    63
Section 7.15    Prepayments/Amendments of Certain Indebtedness, etc    63

 

- ii -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page Section 7.16    Certain Activities    63 Section 7.17   
Operating Leases    63 Section 7.18    Sale and Leaseback Transactions    63
Section 7.19    Limitation on Foreign Operations    64 Section 7.20   
Independence of Covenants    64 ARTICLE VIII DEFAULTS Section 8.01    Events of
Default    64 Section 8.02    Remedies upon Event of Default    66 Section 8.03
   Application of Funds    67 ARTICLE IX AGENCY PROVISIONS Section 9.01   
Appointment and Authority.    67 Section 9.02    Rights as a Lender    68
Section 9.03    Exculpatory Provisions    68 Section 9.04    Reliance by
Administrative Agent    69 Section 9.05    Delegation of Duties    69 Section
9.06    Resignation of Administrative Agent    69 Section 9.07    Non-Reliance
on Administrative Agent and Other Lenders    70 Section 9.08    Reserved.    70
Section 9.09    Administrative Agent May File Proofs of Claim    70 Section 9.10
   Collateral and Guaranty Matters    70 ARTICLE X MISCELLANEOUS Section 10.01
   Amendments, Etc    71 Section 10.02    Notices; Effectiveness; Electronic
Communication.    72 Section 10.03    No Waiver; Cumulative Remedies    74
Section 10.04    Expenses; Indemnity; Damage Waiver.    74 Section 10.05   
Payments Set Aside    75 Section 10.06    Successors and Assigns.    76
Section 10.07    Treatment of Certain Information; Confidentiality    79
Section 10.08    Right of Setoff    80 Section 10.09    Interest Rate Limitation
   80 Section 10.10    Counterparts; Integration; Effectiveness    80
Section 10.11    Survival of Representations and Warranties    81 Section 10.12
   Severability    81 Section 10.13    Replacement of Lenders    81
Section 10.14    Governing Law; Jurisdiction Etc.    82 Section 10.15    Waiver
of Jury Trial    82 Section 10.16    No Advisory or Fiduciary Responsibility   
83 Section 10.17    USA Patriot Act Notice    83 Section 10.18    Entire
Agreement    83

 

- iii -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

                  Page

Schedules:

            Schedule 1.01   -      Refinanced Agreements      Schedule 1.01(b)  
-      Carried Residual Payments      Schedule 2.01   -      Commitments and
Applicable Percentage      Schedule 5.02   -      Contracts      Schedule 5.03  
-      Certain Authorizations      Schedule 5.05   -      Supplement to Interim
Financial Statements      Schedule 5.06   -      Litigation     
Schedule 5.08(b)   -      Existing Liens      Schedule 5.08(c)   -      Owned
Real Property      Schedule 5.08(d)(i)   -      Leased Real Property (Lessee)   
  Schedule 5.08(d)(ii)   -      Leased Real Property (Lessor)     
Schedule 5.08(e)   -      Existing Investments      Schedule 5.09   -     
Environmental Matters      Schedule 5.12   -      Certain ERISA Matters     
Schedule 5.13   -      Subsidiaries and Other Equity Investments; Loan Parties
     Schedule 5.17   -      Intellectual Property Matters      Schedule 6.12  
-      Guarantors      Schedule 7.01   -      Existing Liens      Schedule 7.02
  -      Existing Indebtedness      Schedule 7.09   -      Burdensome Agreements
     Schedule 10.02   -      Administrative Agent’s Office; Certain Addresses
for Notices   

Exhibits:

            Exhibit A   –    Form of Committed Loan Notice      Exhibit B   –   
Form of Note      Exhibit C   –    Form of Assignment and Assumption     
Exhibit D   –    Form of Compliance Certificate      Exhibit E-1   –    Form of
Opinion of Counsel for the Borrower and the Other Loan Parties      Exhibit E-2
  –    Form of Opinion of the General Counsel of the Borrower      Exhibit F   –
   Form of Guaranty      Exhibit G-1   –    Form of Security Agreement     
Exhibit G-2   –    Form of Pledge Agreement      Exhibit G-3   –    Form of
Perfection Certificate      Exhibit G-4   –    Form of Mortgage      Exhibit G-5
  –    Form of Leasehold Mortgage      Exhibit H   –    Form of Loan Party
Accession Agreement      Exhibit I   –    Form of Solvency Certificate   

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (“Agreement”) is entered into as of November 7, 2006,
among InPhonic, Inc., a Delaware corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”), and Citicorp North America, Inc., as Administrative Agent (in such
role, the “Administrative Agent”).

The Borrower has requested that the Lenders extend credit on the terms and
conditions set forth herein. The Lenders are willing to make the requested
credit facility available on the terms and conditions set forth herein.
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

“Accession Agreement” means a Loan Party Accession Agreement, substantially in
the form of Exhibit H hereto, executed and delivered by an Additional Subsidiary
Guarantor after the Closing Date in accordance with Section 6.12(a).

“Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Closing Date by execution of an Accession Agreement as
provided in Section 6.12.

“Administrative Agent” means Citicorp North America, Inc. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that the
Goldman Sachs Group, Inc. and its Affiliates (including Goldman Sachs & Co. and
Goldman Sachs Credit Partners) shall not be considered an Affiliate of any Loan
Party.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by the principal amount of such Lender’s Loans at such time.



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially in the form of Exhibit C-1 hereto or any other form approved by
the Administrative Agent.

“Attributable Indebtedness” means, at any date, (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(ii) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or other agreement were accounted for as a
Capital Lease, (iii) in respect of any Sale/Leaseback Transaction, the present
value, discounted in accordance with GAAP at the interest rate implicit in the
related lease, of the obligations of the lessee for net rental payments over the
remaining term of such lease (including any period for which such lease has been
extended or may, at the option of the lessor be extended) and (iv) all Synthetic
Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2005, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Consolidated Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (A) the Maturity Date, (B) the date of termination of the
Commitments pursuant to Section 8.02 and (C) the date that falls 90 days after
the Closing Date.

“Borrower” means InPhonic, Inc. and its successors.

“Borrower Materials” has the meaning specified in Section 6.02.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Borrower’s chief executive office or the
Administrative Agent’s Office is located.

“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

“Carried Residual Payments” means the amount of residual based revenue
recognized in accordance with GAAP for the given quarterly period and as defined
more precisely in Schedule 1.01B.

 

- 2 -



--------------------------------------------------------------------------------

“Cash Collateral Account” means a deposit or securities account of the Borrower
at Goldman, Sachs & Co. or one of its Affiliates, as to which the Administrative
Agent for the benefit of the Secured Parties has a first priority, perfected
security interest and otherwise established in a manner satisfactory to the
Administrative Agent and the Required Lenders.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):

(i) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 90 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof;

(ii) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (A) (x) is a Lender or (y) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (B) issues (or the parent of which issues) commercial paper rated as
described in clause (iii) of this definition and (C) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(iii) commercial paper or auction rate securities issued by any Person not an
Affiliate of the Borrower organized under the laws of any state of the United
States of America and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
and

(iv) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
any Lender or their Affiliates or financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and the portfolios of which are
limited substantially to Investments of the character, quality and maturity
described in clauses (i), (ii) and (iii) of this definition.

“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.

“Casualty Insurance Policy” means any insurance policy maintained by any Group
Company covering losses with respect to Casualties.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

- 3 -



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following events:

(v) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) (other than any Permitted Investor) has become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, by way of merger,
consolidation or otherwise, of 25% or more of the Voting Securities of the
Borrower on a fully-diluted basis after giving effect to the conversion and
exercise of all outstanding Equity Equivalents (whether or not such securities
are then currently convertible or exercisable and talking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

(vi) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower ceases
to be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (B) and clause
(C), any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

(vii) any Person or two or more Persons acting in concert (other than any
Permitted Investor) shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Voting Securities of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 25% or more of the Voting Securities of the Borrower; or

(viii) a “Rule 13e-3 transaction” within the meaning of Rule 13e-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934 shall
occur, or the Borrower is no longer required to file periodic reports under
Section 13(a) or 15(d) of the Exchange Act; or

 

- 4 -



--------------------------------------------------------------------------------

(ix) a “change of control” or comparable term in any document pertaining to any
Permitted Subordinated Indebtedness with an aggregate outstanding principal
amount in excess of the Threshold Amount occurs.

“Closing Date” means November 7, 2006.

“Closing Date Commitment” means as to each Closing Date Lender, its obligation
to make a Loan to the Borrower pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount requested
by the Borrower prior to the Closing Date and set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Closing Date Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Closing Date Lender” means each Lender making a Loan to the Borrower on the
Closing Date.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Depositary Bank Agreement, the Secured Cash Management Agreement,
each Mortgage, any Additional Collateral Documents, any additional pledges,
security agreements, patent, trademark or copyright filings or mortgages that
create or purport to create a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties and any instruments of assignment, control
agreements, lockbox letters or other instruments or agreements executed pursuant
to the foregoing.

“Commitment” means, as to each Lender, the sum of its Closing Date Commitment
and its Delayed Draw Commitment, in any event not to exceed for all Lenders an
aggregate of $100,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

“Consolidated Capital Expenditures” means, with respect to any Person for any
period, the aggregate amount of all expenditures (whether paid in cash or other
consideration or accrued as a liability) that would, in accordance with GAAP, be
included as additions to property, plant and equipment and other capital
expenditures of such Person and its Consolidated Subsidiaries for such period,
as the same are or would be set forth in a consolidated statement of cash flows
of such Person and its Consolidated Subsidiaries for such period (including the
amount of assets leased under any Capital Lease), but excluding (to the extent
that they would otherwise be included):

(i) any such expenditures made for the replacement or restoration of assets to
the extent paid for by any Casualty Insurance Policy or Condemnation Award with
respect to the asset or assets being replaced or restored to the extent such
expenditures are permitted under the Loan Documents;

 

- 5 -



--------------------------------------------------------------------------------

(ii) for purposes of Section 7.12 only, capital expenditures for Permitted
Acquisitions; and

(iii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.

“Consolidated EBITDA” means at any date, with respect to any Person and its
Subsidiaries, the sum of:

(i) Consolidated Net Income for the relevant period excluding therefrom (x) any
extraordinary items of gain and (y) any gain from discontinued operations; plus

(ii) without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for:

(A) Consolidated Interest Expense;

(B) provisions for Federal, state, local and foreign income, value added and
similar taxes;

(C) depreciation, amortization (including, without limitation, amortization of
goodwill and other intangible assets), impairment of goodwill and other
non-recurring non-cash charges or expenses (excluding any such non-cash charge
or expense to the extent that it represents amortization of a prepaid cash
expense that was paid in a prior period or an accrual of, or a reserve for, cash
charges or expenses in any future period and any such charge that results from
the write-down or write-off of inventory); and

(D) non-cash compensation expense, or other non-cash expenses or charges,
arising from the granting of stock options, the granting of stock appreciation
rights and similar arrangements (including any repricing, amendment,
modification, substitution or change of any such stock option, stock
appreciation rights or similar arrangements); and

(E) one-time charges occurring no more than one time per fiscal year for
restructurings, settlements of pending or threatened litigation or governmental
investigations and losses from discontinued operations not to exceed in the
aggregate $10,000,000 during any period of four fiscal quarters; minus

(iii) any amount which, in the determination of Consolidated Net Income for such
period, has been added for (A) interest income and (B) any non-cash income or
non-cash gains, all as determined in accordance with GAAP; minus

 

- 6 -



--------------------------------------------------------------------------------

(iv) the aggregate amount of cash payments made during such period in respect of
any non-cash accrual, reserve or other non-cash charge or expense accounted for
in a prior period which were added to Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which do not otherwise reduce
Consolidated Net Income for the current period.

For purposes of calculating Consolidated EBITDA for any fiscal quarter, if
during such fiscal quarter (or in the case of pro-forma calculations, during the
period from the last day of such fiscal quarter to and including the date as of
which such calculation is made) any Group Company shall have made a Material
Asset Disposition or a Material Permitted Acquisition, Consolidated EBITDA for
such fiscal quarter shall be calculated after giving effect thereto on a
Pro-Forma Basis. As used in this definition, “Material Permitted Acquisition”
means any Permitted Acquisition which involves consideration in excess of
$5,000,000, and “Material Asset Disposition” means any Disposition or series of
related Dispositions that (i) involves assets comprising all or substantially
all of an operating unit of a business or constitutes all or substantially all
of the common stock of a Subsidiary and (ii) yields gross proceeds to any Group
Company in excess of $5,000,000.

“Consolidated Interest Expense” means at any date, with respect to any Person
and its Subsidiaries, the total interest expense of such Person and its
Consolidated Subsidiaries for the most recently completed fiscal quarter,
whether paid or accrued, (including, without limitation, amortization of debt
issuance costs, including the Warrants, and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations
and the interest component of all payments under Capital Leases), all
commissions, discounts and other fees and charges owed with respect to bankers’
acceptances).

“Consolidated Net Income” means at any date, with respect to any Person and its
Subsidiaries, the net income (or net loss) after taxes of such Person and its
Consolidated Subsidiaries for the most recently completed fiscal quarter,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net Income for such
period (i) the income (or loss) of any Person in which any other Person (other
than such Person or any of its Wholly-Owned Consolidated Subsidiaries) has an
ownership interest, except to the extent that any such income is actually
received in cash by such Person or such Wholly-Owned Consolidated Subsidiary in
the form of Restricted Payments during such period, (ii) the income (or loss) of
any Person accrued prior to the date it becomes a Consolidated Subsidiary of
such Person or is merged with or into or consolidated with such Person or any of
its Consolidated Subsidiaries or that Person’s assets are acquired by such
Person or any of its Consolidated Subsidiaries, except as provided in the
definitions of “Consolidated EBITDA” and “Pro-Forma Basis” herein and (iii) the
income of any Subsidiary of such Person to the extent that the declaration or
payment of Restricted Payments or similar distributions by that Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

- 7 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise;
provided, however, that in the case of the Borrower and its Subsidiaries
beneficial ownership of 10% or more of the aggregate outstanding Voting
Securities of such Personal shall be deemed to constitute control. “Controlling”
and “Controlled” have meanings correlative thereto.

“Debt Equivalents” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, in whole or in
part, on or prior to the first anniversary of the Maturity Date, (B) is
convertible into or exchangeable for Indebtedness or Debt Equivalents or (C) is
redeemable or subject to any repurchase requirement arising at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Maturity Date and (ii) if such Person is a Subsidiary of the Borrower, any
Preferred Stock of such Person.

“Debt Issuance” means the issuance by any Group Company of any Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (A) the Interest Rate plus
(B) 2.00% per annum.

“Delayed Draw Commitment” means as to any Delayed Draw Lender, its obligation,
subject to the terms and conditions hereof (including Section 10.06(h)), to make
a Loan to the Borrower pursuant to Section 2.01 in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Delayed Draw Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Delayed Draw Lender” means each Lender with a Delayed Draw Commitment to make a
Loan to the Borrower after the Closing Date and prior to the termination of the
Availability Period (subject to the terms and conditions hereof (including
Section 10.06(h))).

“Depositary Bank Agreement” means an agreement between a Loan Party and any bank
or other depositary institution, substantially in the form of Exhibit D to the
Security Agreement, as the same may be amended, modified or supplemented from
time to time.

“Deposit Account” has the meaning assigned to such term in the Security
Agreement.

“Disclosed Litigation” has the meaning specified in Section 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any Sale/Leaseback
Transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

- 8 -



--------------------------------------------------------------------------------

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person that is organized under the laws of the United States or any political
subdivision thereof, and “Domestic Subsidiaries” means any two or more of them.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Employee Benefit Arrangements” means in any jurisdiction the benefit schemes or
arrangements in respect of any employees or past employees operated by any Group
Company or in which any Group Company participates and which provide benefits on
retirement, ill-health, injury, death or voluntary withdrawal from or
termination of employment, including termination indemnity payments and life
assurance and post-retirement medical benefits, other than Plans.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Group Company directly or indirectly resulting from or
based on (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment” has the meaning specified in Section 1.01 of the Security Agreement.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

- 9 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan;
(ii) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (iii) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (iv) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (v) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (vi) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means the amount equal to (a) cash flows generated/lost from
operations, minus (b) cash provided from/used in investment activities, in each
case of the Borrower and its consolidated subsidiaries for the relevant year.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Lending Office is
located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (iii) in the case of a Foreign Lender, any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 3.01(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

“Existing Debt” has the meaning specified in Section 7.02(iii).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, Condemnation Awards (and payments in lieu thereof) and indemnity
payments; provided that (i) with respect to cash receipts or payments relating
to damage to equipment used or useful in the business of such Person,
“Extraordinary

 

- 10 -



--------------------------------------------------------------------------------

Receipt” shall mean such cash to the extent it exceeds amount actually expended
to replace such equipment, and (ii) with respect to cash receipts or payments
provided by the landlord of space rented by the Company or its Subsidiaries,
“Extraordinary Receipt” shall mean such cash to the extent it exceeds amounts
actually expended to refurbish, construct, or acquire improvements to such
leased space.

“Facility” means, at any time (i) during the Availability Period, the sum of
(A) the aggregate amount of Commitments at such time and (B) the aggregate
principal amount of all Loans outstanding at such time, and (ii) thereafter, the
aggregate principal amount of the Loans outstanding at such time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central bank).

“Group Company” means any of the Borrower or any of its Subsidiaries (regardless
of whether or not consolidated with the Borrower for purposes of GAAP), and
“Group Companies” means all of them, collectively.

“Guarantee” means, with respect to any Person, without duplication, any
obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or

 

- 11 -



--------------------------------------------------------------------------------

collection) guaranteeing, intended to guarantee, or having the economic effect
of guaranteeing, any Indebtedness or other obligation of any other Person in any
manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
other obligation or any property constituting security therefor, (ii) to advance
or provide funds or other support for the payment or purchase of such
Indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
maintenance agreements, comfort letters, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Indebtedness or other obligation of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or other obligation or (iv) to otherwise assure
or hold harmless the owner of such Indebtedness or obligation against loss in
respect thereof. The amount of any Guarantee hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness or other obligation in respect of which such Guarantee is made.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 5.13 and each other Subsidiary of the Borrower that shall be required
to execute and deliver an Accession Agreement or other guaranty or guaranty
supplement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environment Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i) all obligations of such Person for borrowed money;

(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(iii) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(iv) all obligations, other than intercompany items, of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses arising in the ordinary course of business and due
within four months of the incurrence thereof);

(v) the Attributable Indebtedness of such Person in respect of Capital Lease
Obligations, Sale/Leaseback Transactions and Synthetic Lease Obligations
(regardless of whether accounted for as indebtedness under GAAP);

 

- 12 -



--------------------------------------------------------------------------------

(vi) all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property;

(vii) all obligations, contingent or otherwise, of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit,
bankers’ acceptance or similar instrument;

(viii) all obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by) a
Lien on, or payable out of the proceeds of production from, any property or
asset of such Person, whether or not such obligation is assumed by such Person;
provided that the amount of any Indebtedness of others that constitutes
Indebtedness of such Person solely by reason of this clause (viii) shall not for
purposes of this Agreement exceed the greater of the book value or the fair
market value of the properties or assets subject to such Lien;

(ix) all Guarantees of such Person with respect to any other Indebtedness;

(x) all Debt Equivalents of such Person; and

(xi) the Indebtedness of any other Person (including any partnership in which
such Person is a general partner and any unincorporated joint venture in which
such Person is a joint venturer) to the extent such Person would be liable
therefor under applicable Law or any agreement or instrument by virtue of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such person shall not be
liable therefor;

provided that Indebtedness shall not include (A) deferred compensation
arrangements, (B) earn-out obligations until matured or earned or
(C) non-compete or consulting obligations incurred in connection with Permitted
Acquisitions.

“Indemnified Taxes” means taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insurance Proceeds” means all insurance proceeds (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), damages, awards, claims and rights of action
with respect to any Casualty.

“Interest Payment Date” means the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Rate” means 9.00% per annum.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Inventory” has the meaning specified in Section 1.01 of the Security Agreement.

 

- 13 -



--------------------------------------------------------------------------------

“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise and in
one transaction or a series of transactions) of assets, Equity Interests, Equity
Equivalents, Debt Equivalents, Indebtedness or other securities of such Person,
(ii) any deposit with, or advance, loan or other extension of credit to or for
the benefit of such Person (other than deposits made in connection with the
purchase of equipment or inventory in the ordinary course of business) or
(iii) any other capital contribution to or investment in such Person, including
by way of Guarantee of any obligation of such Person, any support for a letter
of credit issued on behalf of such Person incurred for the benefit of such
Person or in the case of any Subsidiary of the Borrower, any release,
cancellation, compromise or forgiveness in whole or in part of any Indebtedness
owing by such Person. The outstanding amount of any Investment shall be deemed
to equal the difference of (i) the aggregate initial amount of such Investment
less (ii) all returns of principal thereof or capital with respect thereto and
all dividends and other distributions of income received in respect thereof and
all liabilities expressly assumed by another Person (and with respect to which
the Borrower and its Subsidiaries, as applicable, shall have received a
novation) in connection with the sale of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“Joint Venture” means (i) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, (ii) any other Person
designated by the Borrower in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Agreement and at least 50% but less than 100% of whose Equity Interests are
directly owned by the Borrower or any of its Subsidiaries and (iii) any Person
in whom the Borrower or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

“Landlord Consent and Estoppel” means with respect to any Material Real
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, satisfactory in form and substance to the
Administrative Agent, pursuant to which such lessor agrees, for the benefit of
the Administrative Agent, (i) that without any further consent of such lessor or
any further action on the part of the Loan Party holding such Material Real
Property, such Material Real Property may be encumbered pursuant to a Mortgage
and may be assigned to the purchaser at a foreclosure sale or in a transfer in
lieu of such a sale (and to a subsequent third party assignee if the
Administrative Agent, any Lender or an Affiliate of either so acquires such
Material Real Property), (ii) that such lessor shall not terminate such lease as
a result of a default by such Loan Party thereunder without first giving the
Administrative Agent notice of such default and at least 60 days (or, if such
default cannot reasonably be cured by the Administrative Agent within such
period, such longer period as may reasonably be required) to cure such default
and (iii) to such other matters relating to such Material Real Property as the
Administrative Agent may request.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

“Leaseholds” means with respect to any Person all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, buildings, improvements and/or fixtures.

 

- 14 -



--------------------------------------------------------------------------------

“Lender” means each bank or other lending institution listed on Schedule 2.01,
each Eligible Assignee that becomes a Lender pursuant to Section 10.06(b), and
their respective successors.

“Lending Office” means with respect to any Lender, the “Lending Office” of such
Lender (or of an Affiliate of such Lender) designated in such Lender’s
Administrative Questionnaire or in any applicable Assignment and Assumption
pursuant to which such Lender became a Lender hereunder or such other office of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans are to be made and maintained.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to Real Property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an advance by any Lender to the Borrower under Article II under the
Facility.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Perfection Certificate and each Accession
Agreement.

“Loan Party” means each of the Borrower and each Subsidiary Guarantor, and “Loan
Parties” means any combination of the foregoing.

“Make-Whole Premium” means, with respect to any prepayment of Loans, an amount
equal to (i) the present value of the remaining payments of interest on and
principal of the Loans being prepaid, assuming prepayment of such principal
amount on the 3 year anniversary of the Closing Date at par, and using an annual
discount factor (applied quarterly) equal to the applicable Treasury Rate plus
0.50% per annum less (ii) the principal of the Loan being prepaid; provided,
however, that in no case shall the Make-Whole Premium be less than zero. For
purposes of this definition, “Treasury Rate” means a rate equal to the then
current yield to maturity on the most actively traded U.S. Treasury security
having a maturity nearest the 3 year anniversary of the Closing Date.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, condition (financial or otherwise) or results of operations of
the Borrower and its Consolidated Subsidiaries, taken as a whole, (ii) a
material impairment of the ability of the Borrower or the Loan Parties, taken as
a whole, to perform any of its or their obligations under any Loan Document to
which it is a party, (iii) a material impairment of the rights and remedies of
the Lenders under the Loan Documents taken as a whole or (iv) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Documents to which it is a party.

“Material Real Property” means (i) (a) any fee-owned Real Property having a fair
market value in excess of $250,000 as of the date of the acquisition thereof and
(b) all Leaseholds other than those with respect to which the aggregate payments
under the terms of the lease are less than $250,000 per year, or (ii) any Real
Property that the Administrative Agent or the Required Lenders have determined
in their reasonable judgment is material to the business, operations properties,
assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.

 

- 15 -



--------------------------------------------------------------------------------

“Maturity Date” means November 7, 2011; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Minimum Cash Collateral Amount” has the meaning specified in Section 7.11(b).

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.

“Mortgage” means (i) in the case of owned real property interests, a mortgage or
deed of trust, substantially in the form of, or otherwise substantially
identical in substance to, the provisions of Exhibit G-4 hereto, among any Loan
Party, the Administrative Agent and one or more trustees, as the same may be
amended, modified or supplemented from time to time, or (ii) in the case of a
Leasehold, a Leasehold mortgage or Leasehold deed of trust, substantially in the
form of, or otherwise substantially identical in substance to, the provisions of
Exhibit G-4 hereto, among any Loan Party, the Administrative Agent and one or
more trustees, as the same may be amended, modified or supplemented from time to
time.

“Mortgaged Property” means any Real Property of a Group Company that is (or is
required to be) subject to a Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(i) with respect to the Disposition of any asset by any Group Company, any
Casualty or any Condemnation, the excess, if any, of (A) the sum of cash and
Cash Equivalents received in connection with such Disposition, Casualty or
Condemnation (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty or Condemnation,
any Insurance Proceeds or Condemnation Awards actually received by or paid to or
for the account of such Group Company) over (B) the sum of (1) the principal
amount of any Indebtedness that is secured by the asset subject to such
Disposition, Casualty or Condemnation and that is repaid in connection with such
Disposition, Casualty or Condemnation (other than Indebtedness under the Loan
Documents), (2) the out-of-pocket expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred or reasonably expected to be incurred by such Group Company in
connection with and within 90 days of such Disposition, Casualty or Condemnation
and as to which notice has been provided to the Administrative Agent, (3) taxes
paid or reasonably estimated to be payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith
by such Group Company or any of the direct or indirect members thereof and
attributable to such Disposition, Casualty or Condemnation; provided that, if
the amount of any estimated taxes pursuant to this subclause (3) exceeds the
amount of taxes actually required to be paid in cash, the aggregate amount of
such excess shall constitute “Net Cash Proceeds”, and (4) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by such Group Company after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities

 

- 16 -



--------------------------------------------------------------------------------

related to environmental matters or against any indemnification obligations
associated with such transaction and it being understood that “Net Cash
Proceeds” shall include any cash or Cash Equivalents (x) received upon the
Disposition of any non-cash consideration received by such Group Company in any
such Disposition and (y) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (4) above or, if such liabilities have not been satisfied in
cash and such reserve not reversed within 365 days after such Disposition,
Casualty or Condemnation, the amount of such reserve; provided that (x) no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such proceeds shall exceed $100,000
and (y) no proceeds shall constitute Net Cash Proceeds under this clause (i) in
any fiscal year until the aggregate amount of all such proceeds in such fiscal
year shall exceed $250,000 (and thereafter only proceeds in excess of such
amount shall constitute Net Cash Proceeds under this proviso); and

(ii) with respect to any Debt Issuance by any Group Company, the excess, if any,
of (A) the sum of the cash received in connection with such sale over (B) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by such Group
Company in connection with such incurrence or issuance.

“Note” means a promissory note, substantially in the form of Exhibit B,
evidencing the obligation of the Borrower to repay outstanding Loans made by a
Lender, as such note may be amended, modified or supplemented from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means, with respect to each Loan Party, without duplication:

(i) in the case of the Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Debtor Relief Law with respect to the Borrower, whether or
not allowed or allowable as a claim in any such proceeding) on any Loan, any
Note or any other Loan Document;

(ii) in the case of each Subsidiary Guarantor, all amounts now or hereafter
payable by such Subsidiary Guarantor and all other obligations or liabilities
now existing or hereafter arising or incurred (including, without limitation,
any amounts which accrue after the commencement of any proceeding under any
Debtor Relief Law with respect to the Borrower or such Subsidiary Guarantor,
whether or not allowed or allowable as a claim in any such proceeding) on the
part of such Subsidiary Guarantor pursuant to this Agreement, the Guaranty or
any other Loan Document;

(iii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by any Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;

(iv) all expenses of the Administrative Agent as to which the Administrative
Agent has a right to reimbursement by any Loan Party under Section 10.04(a) of
this Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Administrative
Agent to preserve the Collateral or preserve its security interests in the
Collateral to the extent permitted under any Loan Document or applicable Law;
and

 

- 17 -



--------------------------------------------------------------------------------

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement by any Loan Party under Section 10.04(b) of this Agreement or
under any other similar provision of any other Loan Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.

“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Loans the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Loans, as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit G-3 to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby to the
satisfaction of the Administrative Agent and duly executed by the chief
executive officer and the chief financial officer of such Loan Party.

“Permitted Acquisition” has the meaning set forth in Section 7.03(viii).

 

- 18 -



--------------------------------------------------------------------------------

“Permitted Encumbrances” means (i) those liens, encumbrances and other matters
affecting title to any Mortgaged Property listed in the Mortgage Policies in
respect thereof and found, on the date of delivery of such Mortgage Policies to
the Administrative Agent in accordance with the terms hereof, reasonably
acceptable by the Administrative Agent, (ii) zoning, building codes, land use
and other similar Laws and municipal ordinances which are not violated in any
material respect by the existing improvements and the present use by the
mortgagor of the Premises (as defined in the respective Mortgage) and (iii) such
other items on any Mortgaged Property to which the Administrative Agent may
consent (such consent not to be unreasonably withheld).

“Permitted Investors” means David A. Steinberg and his Affiliates, The Goldman
Sachs Group, Inc. and its Affiliates, and Technology Crossover Ventures and its
Affiliates.

“Permitted Joint Venture” means a Joint Venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any of its Subsidiaries which
(i) is engaged in a line of business related to those engaged in by the Borrower
and its Subsidiaries and (ii) is formed or organized in a manner that limits the
exposure of the Borrower and its Subsidiaries for the liabilities thereof to
(A) the Investments of the Borrower and its Subsidiaries therein permitted under
Section 7.03(x) and (B) any Indebtedness of any Permitted Joint Venture or any
Guarantee by the Borrower or any of its Subsidiaries in respect of such
Indebtedness, which Indebtedness or Guarantee are permitted at the time under
Section 7.02.

“Permitted Liens” means those Liens permitted by Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.02, (ii) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (iii) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iv) the terms and conditions (including, if applicable, as
to collateral) of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not materially less favorable to the Loan Parties or the
Lenders, taken as a whole, than the terms and conditions of the Indebtedness
being modified, refinanced, refunded, renewed or extended, (v) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended and such new or additional obligors as are or
become Loan parties in accordance with Section 6.12 and with respect to
subordinated Indebtedness the obligations of such obligors shall be subordinated
in right of payment to the Obligations on terms, taken as a whole, at least as
favorable to the Lenders as those contained in documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, and
(vi) at the time thereof, no Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

- 19 -



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, or required to be contributed to by, the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit G-2 hereto, dated as of the date hereof among the Borrower, the
Subsidiary Guarantors and the Administrative Agent, as the same may be amended,
modified or supplemented from time to time.

“Pledged Collateral” has the meaning specified in the Pledge Agreement.

“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.

“Pro-Forma Basis” and “Pro-Forma Compliance” means, for purposes of calculating
compliance with the each of the financial covenants set forth in Section 7.11 in
respect of a Specified Transaction, or for purposes of determining compliance
with the condition precedent set forth in Section 4.01(e), that such Specified
Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (i) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, in the case of a Permitted Acquisition or Investment described in
the definition of “Specified Transaction”, shall be included, (ii) any
retirement of Indebtedness and (iii) any Indebtedness incurred or assumed by any
Group Company in connection with such Specified Transaction, and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro-forma adjustments may be applied to the financial covenants set
forth in Section 7.11 to the extent that such adjustments are consistent with
the definition of Consolidated EBITDA and may not take into account projected
cost savings or revenue enhancements.

“Purchase Money Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used in the
business of the Borrower or such Subsidiary; provided that such Indebtedness is
incurred within 120 days after such property is acquired or, in the case of
improvements, constructed.

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, buildings, improvements and fixtures,
including Leaseholds.

“Refinanced Agreements” means those instruments, documents and agreements listed
on Schedule 1.01.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Regulation D, O, T, U or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as amended, or any
successor regulation.

 

- 20 -



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Facility on such date; provided, however, that notwithstanding
anything herein to the contrary, for purposes of approving any amendment or
waiver with respect to the provisions of Article VII hereof (and any related
definitions), “Required Lenders” shall mean at least two Lenders (that are not
Affiliates of each other) holding more than 50% of the Facility on such date.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to the
Borrower or any of its Subsidiaries of any property, whether owned by the
Borrower or any of its Subsidiaries as of the Closing Date or later acquired,
which has been or is to be sold or transferred by the Borrower or any of its
Subsidiaries to such Person or to any other Person from whom funds have been, or
are to be, advanced by such Person on the security of such property.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means the securities account control
agreement or cash management agreement, in form and substance satisfactory to
the Administrative Agent and the Required Lenders, dated as of the date hereof
entered into by and between the Borrower, Goldman Sachs & Co., as securities
intermediary, and the Administrative Agent.

“Secured Parties” means, collectively, the Lenders and the Administrative Agent.

 

- 21 -



--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit G-1 hereto, dated as of the date hereof among the Borrower, the
Subsidiary Guarantors and the Administrative Agent, as the same may be amended,
modified or supplemented from time to time.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (iv) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(v) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Transaction” means any closing condition, Investment, incurrence of
Indebtedness or Sale/Leaseback Transaction in respect of which compliance with
the financial covenants set forth in Section 7.11 is by the terms of this
Agreement required to be calculated on a Pro-Forma Basis.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means each Subsidiary of the Borrower on the Closing Date
and each Subsidiary of the Borrower that becomes a party to the Guaranty after
the Closing Date by execution of an Accession Agreement, and “Subsidiary
Guarantors” means any two or more of them.

“Substitute Delayed Draw Lender” shall mean Goldman Sachs Credit Partners, L.P.

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

- 22 -



--------------------------------------------------------------------------------

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable Law.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property (including Sale/Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $500,000.

“Transactions” means the events contemplated by this Agreement, the other Loan
Documents and the Warrant Agreement or otherwise referred to herein or therein.

“Unfunded Pension Liability” means, with respect to Pension Plans, the excess of
the present value of a Pension Plan’s benefit liabilities under
Section 4001(a)(16) of ERISA, over the current value of that Pension Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

- 23 -



--------------------------------------------------------------------------------

“United States” and “US” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency.

“Warrant Agreement” means that certain Warrant Agreement, dated the date hereof,
between the Borrower and each of the initial Lenders (or their respective
designees).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.

Section 1.02 Other Interpretative Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

- 24 -



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms and Determinations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount of the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities; an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

(d) Computation of Certain Financial Covenants. Unless otherwise specified
herein, all defined financial terms (and all other definitions used to determine
such terms) shall be to those determined and computed in respect of the Borrower
and its Subsidiaries.

Section 1.04 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

THE COMMITMENTS AND LOAN

Section 2.01 The Loans. Subject to the terms and conditions set forth herein,
(a) each Closing Date Lender severally agrees to make a Loan to the Borrower on
the Closing Date in an aggregate amount not to exceed each such Lender’s Closing
Date Commitment and (b) each Delayed Draw Lender severally agrees to make a Loan
to the Borrower from time to time at the Borrower’s option, upon 2 Business
Days’ notice by the Borrower, on any Business Day during the Availability Period
for the Facility, in an aggregate amount not to exceed such Lender’s Delayed
Draw Commitment.

 

- 25 -



--------------------------------------------------------------------------------

Each Loan requested by the Borrower shall be in an amount which is a whole
integral multiple of $25,000,000, and the aggregate Loans requested by the
Borrower shall not exceed the aggregate amount of the Commitment. The Delayed
Draw Lender shall not be required to make any Loans until the other Lenders,
either previously or concurrently therewith, shall have funded Loans in a total
aggregate principal amount of $75,000,000, at which time the Delayed Draw Lender
shall (subject to the terms and conditions set forth herein) be required to make
a Loan, when requested by the Borrower, in the amount of the Delayed Draw
Commitment, subject to the provisions of Section 10.06(h). The Borrower shall,
within 90 days of the Closing Date, have made up to two requests for Loans
which, in the aggregate, equal the full amount of the Facility. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.

Section 2.02 Prepayments.

(a) Optional.

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. two Business Days prior to the date of prepayment; and (B) any
prepayment of Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment. Any such prepayment shall include all
accrued and unpaid interest on the principal amount of the Loans so prepaid
plus, if prior to the third anniversary of the Closing Date, a Make-Whole
Premium on the principal amount of the Loans so prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) Dispositions. If the Borrower or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by
Section 7.05(i), (iii), (v), (vi) or (viii)) which results in the realization by
such Person of Net Cash Proceeds, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds within two
Business Days after receipt thereof by such Person.

(ii) Debt Issuances. Upon the incurrence or issuance by the Borrower or any of
its Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.02), the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower or
such Subsidiary.

(iii) Extraordinary Receipts. Upon any Extraordinary Receipt received by or paid
to or for the account of the Borrower or any of its Subsidiaries, and not
otherwise included in clause (i) or (ii) of this Section 2.02(b), the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom within two Business Days after receipt thereof
by the Borrower or such Subsidiary.

 

- 26 -



--------------------------------------------------------------------------------

(c) Make-Whole Premium. Whenever any prepayment or repayment of principal of any
Loans is (i) made pursuant to Section 2.02(a) or (b)(ii), (ii) required as a
result of a declaration pursuant to Article VIII that such Loans are due and
payable or (iii) in any other circumstance (other than prepayments made pursuant
to Section 2.02(b)(i) or (b)(iii)), in each case within three years after the
Closing Date, the Borrower shall on the date of such prepayment or repayment pay
to the Administrative Agent for the ratable accounts of the Lenders a Make-Whole
Premium in respect of the principal amount of the Loans so prepaid or repaid.

Section 2.03 Repayment of Loans.

(a) The Borrower shall repay to the Administrative Agent for the ratable
accounts of the Lenders the aggregate principal amount of all Loans outstanding
on the Maturity Date, all accrued and unpaid interest thereon and any other
amounts owing hereunder.

(b) Upon receipt of notice from the Required Lenders at any time after the third
anniversary of the Closing Date, the Administrative Agent shall provide a notice
(“Required Prepayment Notice”) to the Borrower, which Required Prepayment Notice
shall indicate that the Required Lenders have chosen, in their sole discretion,
to require repayment in full of the Loans and shall specify a date, not earlier
than 91 days after delivery of such Required Prepayment Notice, upon which date
(the “Required Prepayment Date”) the Loans shall become due and payable. On such
Required Prepayment Date, the Borrower shall repay to the Administrative Agent
for the ratable accounts of the Lenders the aggregate principal amount of all
Loans then outstanding, all accrued and unpaid interest thereon and any other
amounts owing hereunder.

Section 2.04 Interest.

(a) Stated Interest. Subject to the provisions of Section 2.04(b), Loans shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Interest Rate.

(b) Default Interest.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at the Default Rate to the
fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at the Default Rate to the fullest extent permitted by applicable Laws.

(iii) While any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations at the Default Rate to the
fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Payments of Interest. Interest on the Loans shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

- 27 -



--------------------------------------------------------------------------------

Section 2.05 Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent for its own account a fee in the amount of $75,000 per
year, payable in advance on the Closing Date and each anniversary of such date
thereafter. Such fee is fully earned when paid and is non-refundable.

Section 2.06 Computation of Interest and Fees. Interest shall accrue on the Loan
for the day on which the Loan is made, and shall not accrue on the Loan, or any
portion thereof, for the day on which the Loan or such portion is paid. All
interest will be calculated based upon a year of 360 days and actual days
elapsed. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.07 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loan in addition to such accounts or records. Each Lender
may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loan and payments with respect thereto.

Section 2.08 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. Any
prepayment of the Loans shall be accompanied by all accrued interest on the
principal amount prepaid, together with any additional amounts required pursuant
to Sections 2.02(c), 3.01 and 3.02. Except as otherwise expressly provided for
herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 P.M. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 PM shall be deemed received on the next succeeding Business day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender without interest.

 

- 28 -



--------------------------------------------------------------------------------

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(d) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(e) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

Section 2.09 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, including by the receipt of
payment in a proceeding conducted pursuant to any Debtor Relief Laws or the
receipt of any Collateral, obtain payment in respect of (i) Obligations due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (x) the amount of
such Obligations due and payable to such Lender at such time to (y) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(ii) Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (x) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (y) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Parties at such time) of payment on account of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

- 29 -



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount (setting forth the basis therefore and the
calculation thereof in reasonable detail) of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

- 30 -



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (x) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (z) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender if the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

Section 3.02 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office);

 

- 31 -



--------------------------------------------------------------------------------

(ii) subject any Lender (or its Lending Office) to any tax of any kind
whatsoever with respect to this Agreement, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender);

(iii) impose on any Lender (or its Lending Office) any other condition, cost or
expense affecting this Agreement made by such Lender or participation therein;

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delays in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 3.03 Mitigation Obligations.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.02, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.02, as the case may be, in the future, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

- 32 -



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If a Lender requests compensation under Section 3.02
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of a Lender pursuant to Section 3.01, the
Borrower may replace such Lender in accordance with Section 10.13.

Section 3.04 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

Section 4.01 Conditions to Loan. The obligation of each Lender to honor its
Closing Date Commitment hereunder is subject to the satisfaction of the
following conditions precedent:

(a) Deliverables. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) executed counterparts of the Security Agreement, the Pledge Agreement and
all other Collateral Documents, duly executed by each Loan Party, together with:

(A) a Perfection Certificate for all of the Loan Parties;

(B) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the Uniform Commercial Code or other applicable
local Law of each jurisdiction in which the filing of a financing statement or
giving of notice may be required, or reasonably requested by the Administrative
Agent, to perfect the security interests intended to be created by the
Collateral Documents;

(C) copies of reports from CT Corporation or another independent search service
reasonably satisfactory to the Administrative Agent listing all effective
financing statements, notices of tax, or judgment liens or similar notices that
name the Borrower or any other Loan Party, as such (under its present name and
any previous name and, if requested by the Administrative Agent, under any trade
names), as debtor that are filed in the jurisdictions referred to in clause
(B) above or in any other jurisdiction having files which must be searched in
order to determine fully the existence of the Uniform Commercial Code security
interests, notices of the filing of federal tax Liens (filed pursuant to
Section 6323 of the Code), or judgment Liens on any Collateral, together with
copies of such financing statements, notices of tax, or judgment Liens or

 

- 33 -



--------------------------------------------------------------------------------

similar notices (none of which shall cover the Collateral except to the extent
evidencing Permitted Liens or for which the Administrative Agent shall have
received termination statements (Form UCC-3 or such other termination statements
as shall be required by local Law) authenticated and authorized for filing);

(D) searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Administrative Agent to the extent necessary or reasonably
advisable to perfect the Administrative Agent’s security interest in
intellectual property Collateral; provided that searches required by this clause
(D) delivered within 30 days after the Closing Date shall be deemed delivered as
of the Closing Date;

(E) all of the Pledged Collateral, which Pledged Collateral shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance reasonably satisfactory to the Administrative Agent; and

(F) evidence of the completion of all other filings and recordings of or with
respect to the Collateral Documents and of all other actions as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
security interests intended to be created by the Collateral Documents (including
receipt of duly executed payoff letters and UCC-3 termination statements);

(iv) a short form assignment or grant of security interest in intellectual
property, in substantially the form of Exhibit A to the Security Agreement (for
patents and trademarks) or Exhibit B to the Security Agreement (for copyrights),
duly executed by each Loan Party, together with evidence that all action that
the Administrative Agent may deem necessary or desirable in order to perfect the
Liens in intellectual property created under Security Agreement and under such
short form assignments or grants of security interests has been taken;

(v) executed counterparts of the Warrant Agreement and of each of the Warrant
certificates for the respective Purchasers referenced therein, duly executed by
the Borrower and the other parties thereto;

(vi) a copy of the Organization Documents, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State or
other applicable Governmental Authority of its respective jurisdiction of
organization, together with:

(A) a certificate as to the good standing of each Loan Party, as of a recent
date, from the Secretary of State or other applicable authority of its
respective jurisdiction of organization and from each other jurisdiction in
which such Loan Party is qualified or is required to be qualified to do
business, together in each case, to the extent generally available, with a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of each such
jurisdiction;

(B) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (1) that the Organization Documents of
such Loan Party have not been amended since the date of the last amendment
thereto shown on the certificate of good standing from its jurisdiction of
organization furnished pursuant

 

- 34 -



--------------------------------------------------------------------------------

to clause (A) above; (2) that attached thereto is a true and complete copy of
the agreement of limited partnership, operating agreement or by-laws of such
Loan Party, as applicable, as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (3) below,
(3) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or other governing body of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which it is to be a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect; and (4) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and

(C) a certificate of another officer as to the incumbency and specimen signature
of the Secretary or Assistant Secretary executing the certificate pursuant to
clause (B) above.

(vii) a favorable written opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated the Closing Date, substantially in the form of Exhibit E-1
hereto and covering such additional matters incident to the Transactions as the
Administrative Agent or the Required Lenders may reasonably request;

(viii) a favorable written opinion of the General Counsel of the Borrower,
addressed to the Administrative Agent and each Lender, dated the Closing Date,
substantially in the form of Exhibit E-2 hereto and covering such additional
matters incident to the Transactions as the Administrative Agent or the Required
Lenders may reasonably request;

(ix) evidence satisfactory to each Lender that appropriate approvals have been
obtained in order that The Goldman Sachs Group, Inc., Goldman Sachs & Co. and
their respective affiliates become “interested stockholders” with the approval
of the board of directors of the Borrower for purposes of Section 203 of the
General Corporation Law of the State of Delaware;

(x) [reserved];

(xi) certificates attesting to the Solvency of (a) the Borrower, and (b) all of
the Loan Parties taken as a whole, before and after giving effect to the
Transactions, from its chief financial officer;

(xii) evidence that all insurance required to be maintained pursuant to this
Agreement has been obtained and is in effect together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or any Lender reasonably may require.

(b) Administrative Agent Fees. All fees required to be paid to the
Administrative Agent on or before the Closing Date shall have been paid.

 

- 35 -



--------------------------------------------------------------------------------

(c) Counsel Fees. Unless waived by the Administrative Agent and each Lender, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent and each lender (or directly to such counsel if requested
by the Administrative Agent or such Lender) to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent and each
Lender).

(d) Financial Information. Each Lender shall have received: (i) forecasts
prepared by management of the Loan Parties, each in form reasonably satisfactory
to the Required Lenders, of balance sheets, income statements and cash flow
statements on a quarterly basis for the first year following the Closing Date
and on an annual basis for each year thereafter prior to the Maturity Date;
(ii) evidence satisfactory to the Required Lenders that the consolidated
earnings before interest, taxes, depreciation and amortization (reported in
accordance with GAAP, i.e., without other add-backs or adjustments) for the
three-fiscal quarter period ended September 30, 2006, for the Borrower and its
Subsidiaries, is not less than $9,000,000; and (ii) written certifications from
the chief executive officer and chief financial officer of the Borrower
satisfying the requirements of each of Section 906 and Section 302 of
Sarbanes-Oxley; provided that written certifications required by this clause
(ii) delivered within 10 days after the Closing Date shall be deemed delivered
as of the Closing Date.

(e) Refinancing of Certain Existing Indebtedness; Other Indebtedness. On the
Closing Date, the commitments under all Refinanced Agreements shall have been
terminated or will be terminated concurrently therewith, all loans and other
obligations outstanding thereunder shall have been repaid in full or will be
repaid in full concurrently therewith (other than contingent indemnification
obligations not yet due and payable), together with accrued interest thereon
(including, without limitation, any prepayment premium), all letters of credit
issued thereunder shall have been terminated or cash collateralized in a manner
satisfactory to the Required Lenders and the Administrative Agent, and all other
amounts owing pursuant to each Refinanced Agreement shall have been repaid in
full, or will be repaid in full concurrently therewith and the Administrative
Agent shall have received evidence in form, scope and substance reasonably
satisfactory to it that the matters set forth in this subsection (e) have been
satisfied at such time. In addition, on the Closing Date, the creditors under
each Refinanced Agreement shall have terminated and released all applicable
Liens on the capital stock of and assets owned by the Borrower and its
Subsidiaries, and the Administrative Agent shall have received all such releases
as may have been requested by the Administrative Agent, which releases shall be
in form and substance satisfactory to the Administrative Agent.

(f) Consents and Approvals. On the Closing Date, all necessary governmental
(domestic or foreign), regulatory and third party approvals (including, without
limitation, with respect to real property leases and license agreements relating
to intellectual property) in connection with the Transactions shall have been
obtained and remain in full force and effect, and all applicable waiting and
appeal periods, if any, shall have expired, in each case without any action
being taken by any competent authority which have or could have a reasonable
likelihood of restraining, preventing or imposing materially burdensome
conditions on such transactions or impose, in the reasonable judgment of the
Administrative Agent, materially burdensome conditions upon the consummation of
such transactions. Each Loan Party shall provide a certificate of a Responsible
Officer either (A) attaching copies of all such consents and approvals or
(B) stating that no such consents or approvals are so required.

(g) Material Adverse Effect. Each Loan Party shall provide a certificate of a
Responsible Officer stating that no Material Adverse Effect upon the Borrower
and its Subsidiaries, taken as a whole (both before and after giving effect to
the Transactions), has occurred since December 31, 2005.

 

- 36 -



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

(h) TCV Investor Right Agreement. The Borrower shall have received a consent
and/or waiver with respect to Section 2.12 of that certain Seventh Amended and
Restated Investor Rights Agreement, dated as of June 12, 2003, by and among the
Borrower and the other parties thereto, in form and substance satisfactory to
the initial purchasers of the Warrants under the Warrant Agreement, and such
consent and/or waiver shall be in full force and effect and not subject to any
unsatisfied conditions precedent.

(i) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
Closing Date and the date of the making of any Loan, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date.

(j) No Default. No Default shall exist as of the Closing Date or would result
from the making of the Loans or from the application of the proceeds thereof.

Section 4.02 Additional Conditions to Loan. The obligation of the Delayed Draw
Lender to honor its Delayed Draw Commitment is subject to the satisfaction of
the following condition:

(a) No Default. No Default shall exist, or would result from the making of the
Loans or from the application of the proceeds thereof, either as of the Closing
Date or the date of the making of any Loan.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
on the date of this Agreement on the Closing Date and on the date any Loan is
made:

Section 5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(A) own or lease its assets and carry on its business and (B) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transactions, and (iii) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (ii)(A) or (iii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

- 37 -



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention.

(a) The execution, delivery and performance by each Loan Party of each Related
Document to which such Person is party have been duly authorized by all
necessary corporate, partnership, limited liability company or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (A) any
Contractual Obligation to which such Person is a party or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law.

(b) Except as set forth in Schedule 5.02, the rights and interests of each Loan
Party in, to or under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this subsection
5.02(b) as a “Contract”) are not subject by the express terms of such Contract
to a restriction, prohibition, consent right or any other condition in favor of
a Person who is not a Group Company with respect to an assignment thereof or a
grant of a security interest therein by a Loan Party, except where the
contravention or violation of such provision, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (ii) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (iv) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) such filings as may be necessary to perfect
the liens in the Collateral and (ii) the authorizations, approvals, actions,
notices and filings listed on Schedule 5.03, all of which have been duly
obtained, taken, given or made and are in full force and effect. All applicable
waiting periods in connection with the Transactions have expired without any
action having been taken by any Governmental Authority restraining, preventing
or imposing materially adverse conditions upon the Transactions or the rights of
the Loan Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
(ii) that rights of acceleration and the availability of equitable remedies may
be limited by equitable principles of general applicability (regardless of
whether enforcement is sought by proceedings in equity or at law).

Section 5.05 Financial Condition; No Material Adverse Effect; No Internal
Control Event.

(a) Audited Financial Statements. The Audited Financial Statements: (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in

 

- 38 -



--------------------------------------------------------------------------------

accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) Interim Financial Statements. The unaudited consolidated balance sheets of
the Borrower and its Subsidiaries dated September 30, 2006, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness. Schedule 7.02 is complete and
accurate as of the Closing Date.

(c) Material Adverse Change. There has been no event or circumstance since the
date of the Audited Financial Statements, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

(d) Internal Control Event. To the best knowledge of the Borrower, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of the Borrower and its
Subsidiaries on a consolidated basis.

(e) [Reserved.]

(f) Projections. The consolidated forecasted balance sheets, statements of
income and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 or Section 6.01(d) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair and reasonable in light
of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial condition and performance.

(g) Post-Closing Financial Statements. The financial statements delivered to the
Lenders pursuant to Section 6.01(a) and (b), if any, (i) have been prepared in
accordance with GAAP (except as may otherwise be permitted under Section 6.01(a)
and (b)) and (ii) present fairly (on the basis disclosed in the footnotes to
such financial statements, if any) in all material respects the consolidated
(and, if presented therein, consolidating) financial condition, results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of the respective dates thereof and for the respective periods covered thereby.

Section 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Group Company or against
any of their properties or revenues that (i) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the Transactions,
(ii) except as specifically disclosed in Schedule 5.06 (the “Disclosed
Litigation”), either individually or in the aggregate, if determined

 

- 39 -



--------------------------------------------------------------------------------

adversely, could reasonably be expected to have a Material Adverse Effect, or
(iii) either individually or in the aggregate are reasonably expected by the
Borrower to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Group Company as a result, of the
matters described on Schedule 5.06. The Borrower has agreed in principle with
the Attorney General of the District of Columbia with respect to the matter
identified in Schedule 5.06 as the “DCAG Action” to settle such matter for the
payment of money in an amount disclosed to the Lenders prior to the Closing
Date.

Section 5.07 No Default. No Group Company is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
Transactions.

Section 5.08 Ownership of Property; Liens; Investments.

(a) Title. Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Liens. Schedule 5.08(b) sets forth a complete and accurate list of all Liens
on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations (or the facility or arrangement) secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b), and as otherwise permitted by
Section 7.01.

(c) Owned Realty. Schedule 5.08(c) sets forth a complete and accurate list of
all real property owned by each Loan Party and each of its Subsidiaries, showing
as of the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof.

(d) Leases.

(i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.

(e) Investments. Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

- 40 -



--------------------------------------------------------------------------------

Section 5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

(c) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

Section 5.10 Insurance. The properties of each Group Company are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Group Company operates.

Section 5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made,
reasonably be expected to have a Material Adverse Effect. Neither any Loan Party
nor any Subsidiary thereof is party to any tax sharing agreement.

Section 5.12 ERISA; Employee Benefit Arrangements.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

- 41 -



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) there is no Unfunded Pension Liability; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

(d) There is no employee benefit scheme or arrangement mandated by a government
other than the United States and no employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (each, a “Foreign Plan”).

Section 5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except those created under the Collateral
Documents. No Loan Party has any equity investments in any other corporation or
entity other than those specifically disclosed in Part (a) or Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Borrower have been
validly issued and are fully paid and non-assessable. Set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation. The copy of the charter
of each Loan Party and each amendment thereto provided pursuant to Article IV is
a true and correct copy of each such document, each of which is valid and in
full force and effect.

Section 5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), or extending credit for the purpose of purchasing or
carrying margin stock. Following the application of the proceeds of the Loan,
not more than 25% of the value of the assets (either of the Borrower only or of
the Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

- 42 -



--------------------------------------------------------------------------------

(b) None of the Borrower or any Subsidiary is required to be registered under
the Investment Company Act of 1940, as amended.

Section 5.15 Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
Transactions and the negotiation of this Agreement or delivered hereunder or
under any other Loan Document (in each case as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. No report or other information filed with the SEC
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

Section 5.16 Compliance with Law. Each Loan Party and each Subsidiary thereof is
in compliance with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 5.17 Intellectual Property. The Borrower and each of its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are used or
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person and Schedule 5.17 sets forth a
complete and accurate list of all such IP Rights owned or used by the Borrower
and each of its Subsidiaries. To the best knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of its Subsidiaries infringes upon any rights held by any other Person. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

Section 5.19 Labor Matters. There are no strikes against the Borrower or any of
its Subsidiaries, other than any strikes that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which the Borrower or any of its Subsidiaries is a party or by
which the Borrower or any of its Subsidiaries (or any predecessor) is bound,
other than collective bargaining agreements which, individually or in the
aggregate, are not material to the Borrower and its Subsidiaries taken as a
whole.

 

- 43 -



--------------------------------------------------------------------------------

Section 5.20 Collateral Documents.

(a) Article 9 Collateral. Each of the Security Agreement, the Pledge Agreement
and the Secured Cash Management Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and,
when financing statements in appropriate form are filed in the offices specified
on Schedule 4.01 to the Security Agreement and the Pledged Collateral is
delivered to the Administrative Agent, each of the Security Agreement and the
Pledge Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such of
the Collateral in which a security interest can be perfected under Article 9 of
the Uniform Commercial Code, in each case prior and superior in right to any
other Person, other than with respect to Permitted Liens.

(b) Intellectual Property. When financing statements in the appropriate form are
filed in the offices specified on Schedule 4.01 to the Security Agreement, the
Assignment of Patents and Trademarks, substantially in the form of Exhibit A to
the Security Agreement, is filed in the United States Patent and Trademark
Office and the Assignment of Copyrights, substantially in the form of Exhibit B
to the Security Agreement, is filed in the United States Copyright Office, the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
United States patents, trademarks, copyrights, licenses and other intellectual
property rights covered in such Assignments, in each case prior and superior in
right to any other Person (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date).

(c) Status of Liens. The Administrative Agent, for the ratable benefit of the
Secured Parties, will at all times have the Liens provided for in the Collateral
Documents and, subject to the filing by the Administrative Agent of continuation
statements to the extent required by the Uniform Commercial Code, the Collateral
Documents will at all times constitute valid and continuing liens of record and
first priority perfected security interests in all the Collateral referred to
therein, except as priority may be affected by Permitted Liens.

Section 5.21 No Broker’s Fee. Other than fees payable to the Administrative
Agent hereunder, none of the Loan Parties or any of their respective
Subsidiaries has paid, or is obligated to pay, to any Person any broker’s or
finder’s fees in connection with the Transactions.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan shall
remain unpaid or unsatisfied, the Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 6.11 and 6.16) cause
each Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) Annual Financial Statements. As soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower (commencing with the
fiscal year ended December 31, 2006), a consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such

 

- 44 -



--------------------------------------------------------------------------------

consolidated statements to be audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of any material misstatement and
(ii) an opinion of such Registered Public Accounting Firm independently
assessing the Borrower’s internal controls over financial reporting in
accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2,
and Section 404 of Sarbanes-Oxley expressing a conclusion that contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object.

(b) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ended March 31,
2007), a consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries.

(c) Key Business Indicators. As soon as available, but in any event within 30
days after the end of each of the first 11 months of each fiscal year of the
Borrower (commencing with the fiscal month ended January 31, 2007), internally
prepared key business indicator reports of the Borrower and its Subsidiaries as
of the end of such month in the form customarily prepared by management and
previously provided to the Lenders prior to the Closing Date, all in reasonable
detail and duly certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.

(d) Business Plan and Budget. As soon as available, but in any event no later
than 45 days after the end of each fiscal year of the Borrower, an annual
business plan and budget of the Borrower and its Subsidiaries on a consolidated
basis, including forecasts prepared by management of the Borrower, in form
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a monthly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a) Auditors’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a) (commencing with the delivery of the
financial statements for the fiscal year ended December 31, 2006), a certificate
of its independent certified public accountants certifying such financial
statements and stating that, subject to conditions and qualifications required
by such accountants and customary for such statements, in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event.

 

- 45 -



--------------------------------------------------------------------------------

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal year ended December 31, 2006), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower, and in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP. If the Borrower is no longer
filing reports with the SEC, a report containing information equivalent to the
information required to be included in a Form 10-K in the management’s
discussion and analysis section with respect to such financial statements..

(c) Auditor’s Reports. Promptly after any request by the Administrative Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Group Company by independent accountants in
connection with the accounts or books of any Group Company, or any audit of any
of them.

(d) SEC Reports. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which any Group Company may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

(e) Insurance. as soon as available, but in any event within 45 days after the
end of each fiscal year of the Borrower, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify.

(f) Investigations. Promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-United States jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.

(g) Certain Environmental Reports. Promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

(h) Certain Properties. As soon as available, but in any event within 105 days
after the end of each fiscal year of the Borrower, (i) a report supplementing
Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii), including an identification of
all owned and leased real property disposed of by the Borrower

 

- 46 -



--------------------------------------------------------------------------------

or any Subsidiary during such fiscal year, a list and description (including the
street address, county or other relevant jurisdiction, state, record owner, book
value thereof and, in the case of leases of property, lessor, lessee, expiration
date and annual rental cost thereof) of all real property acquired or leased
during such fiscal year and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete; (ii) a report supplementing Schedule 5.17, setting
forth (A) a list of registration numbers for all patents, trademarks, service
marks, trade names and copyrights awarded to the Borrower or any Subsidiary
thereof during such fiscal year and (B) a list of all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by the Borrower or any Subsidiary thereof
during such fiscal year and the status of each such application; and (iii) a
report supplementing Schedules 5.08(e) and 5.13 containing a description of all
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent.

(i) Reserved.

(j) Other Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or Intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent and including the SEC website); provided that: (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 6.03 Notices. Promptly notify the Administrative Agent and each Lender
of:

(i) the occurrence of any Default or Event of Default;

(ii)(A) the breach or non-performance of, or any default under, any material
Contractual Obligation of the Borrower or any of its Subsidiaries, (B) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any of its Subsidiaries and any Governmental Authority, (C) the
commencement of, or any adverse development in, any litigation or proceeding
affecting the Borrower or any of its Subsidiaries, including pursuant to

 

- 47 -



--------------------------------------------------------------------------------

any applicable Environmental Law, (D) any litigation, investigation or
proceeding affecting any Group Company and (E) and any other matter, event or
circumstance, in each case of subclauses (C), (D) and (E) to the extent that the
same have resulted or could reasonably be expected to result in a Material
Adverse Effect;

(iii) the occurrence of any ERISA Event;

(iv) any material change in accounting policies or financial reporting practice
by the Borrower or any of its Subsidiaries provided, that any change to any
internally generated reports which does not impact externally-reported financial
information shall not constitute a material change;

(v) the determination by the Registered Public Accounting Firm providing the
opinion required under Section 6.01(a)(ii) (in connection with its preparation
of such opinion) or the Borrower’s determination at any time of the occurrence
or existence of any Internal Control Event; and

(vi) the (A) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.02(b)(i), (B) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.02(b)(ii), and (C) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.02(b)(iii).

Each notice pursuant to this Section 6.03 (other than Section 6.03 (vi)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(i) shall describe with particularity any and all
provisions of this Agreement or the other Loan Documents that have been
breached.

Section 6.04 Payment of Obligations. Pay and discharge as the same shall become
due and payable (i) all Federal and other material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (ii) all material lawful claims which, if
unpaid, would by law become a Lien upon its property; and (iii) any other
liabilities or Indebtedness, except, in the case of this subclause(iii), to the
extent that the failure to pay or discharge such liabilities or Indebtedness
could not reasonably be expected to have a Material Adverse Effect.

Section 6.05 Preservation of Existence Etc. (i) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (ii) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (iii) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

Section 6.06 Maintenance of Properties. (i) Maintain, preserve and protect all
of its material properties and material equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; (ii) make all necessary repairs thereto and renewals

 

- 48 -



--------------------------------------------------------------------------------

and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (iii) use the standard of
care typical in the industry in the operation and maintenance of its facilities.

Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
in the same geographic locales, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.09 Books and Records. (i) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(ii) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours; provided, so long as no Event of Default exists,
such visitation and inspection rights shall be granted to the Administrative
Agent and the Lenders no more than two (2) times per year, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours, as often as
may be reasonably desired and without advance notice. The Borrower hereby
irrevocably authorizes and directs all accountants and auditors employed by it
at any time during the term of this Agreement to exhibit and deliver to the
Administrative Agent and the Lenders copies of any of the financial statements,
trial balances or other accounting records of any sort of any Group Company in
the accountant’s or auditor’s possession, and to disclose to the Administrative
Agent and the Lenders any information they may have concerning the financial
status and business operations of any Group Company.

Section 6.11 Use of Proceeds. Use the proceeds of the Loans solely (a) to repay
all obligations arising under Refinanced Agreements, (b) to fund repurchases by
the Borrower of its shares of common stock in an amount not to exceed
$50,000,000 and (c) for general corporate purposes and working capital needs
(not in contravention of any Law or of any Loan Document).

Section 6.12 Covenant to Guarantee Obligations and Give Security.

(a) Additional Subsidiary Guarantors. The Borrower will take, and will cause
each of its Subsidiaries to take, such actions from time to time as shall be
necessary to ensure that all Subsidiaries of the Borrower are Subsidiary
Guarantors. Without limiting the generality of the foregoing,

 

- 49 -



--------------------------------------------------------------------------------

if any Group Company shall form or acquire any new Subsidiary, the Borrower, as
soon as practicable and in any event within 30 days after such formation or the
execution of the definitive acquisition agreement, will provide the
Administrative Agent with notice of such formation or acquisition setting forth
in reasonable detail a description of all of the assets of such new Subsidiary
and will cause such new Subsidiary to:

(i) within 10 days after such formation or acquisition, execute an Accession
Agreement pursuant to which such new Subsidiary shall agree to become a
“Guarantor” under the Subsidiary Guaranty, an “Obligor” under the Security
Agreement and an “Obligor” under the Pledge Agreement and/or an obligor under
such other Collateral Documents as may be applicable to such new Subsidiary;

(ii) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent;

(iii) within 15 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold
deeds of trust and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent (including delivery
of all Pledged Collateral (as defined in the Pledge Agreement) in and of such
Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties;

(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the Collateral
Documents and any other security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms;

(v) within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request;

(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of Material Real Property owned
or held by the entity that is the subject of such formation or acquisition title
reports, surveys and environmental assessment reports, each in scope, form and
substance satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent; and

 

- 50 -



--------------------------------------------------------------------------------

(vii) deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Loan Party pursuant to Section 4.01 on the Closing Date or as the
Administrative Agent or the Required Lenders shall have requested.

(b) Post Closing Real Estate Matters.

(i) Landlord Lien Waiver and Access Agreements. The Borrower shall use
commercially reasonable efforts to obtain fully executed landlord lien waiver
and access agreements in form and substance reasonable satisfactory to the
Administrative Agent and the Required Lenders (x) for a period of 90 days after
the Closing Date with respect to Leaseholds leased by the Borrower or its
Subsidiaries on the Closing Date; and (y) prior to entering into and for a
period of 90 days after entering into any Leaseholds leased by the Borrower or
its Subsidiaries after the Closing Date.

(ii) Mortgages, etc. on all Material Real Estate Assets. In the event that any
Loan Party acquires a Material Real Property or any Real Property owned or
leased on the Closing Date becomes a Material Real Property and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of the Administrative Agent, for the benefit of the Secured Parties, then
such Loan Party, within sixty (60) days of acquiring such Material Real Property
or such Real Property becoming a Material Real Property, shall take all actions
and execute and deliver, or cause to be executed and delivered, Mortgages,
Landlord Consents and Estoppels and all such other documents, instruments,
agreements, opinions and certificates with respect to such Material Real
Property that the Administrative Agent (or the Required Lenders) shall
reasonably request to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a valid, and, subject to any filing and/or
recording referred to herein, perfected first priority mortgage/security
interest in such Material Real Property.

(c) Time for Taking Certain Actions. The Borrower agrees that if no deadline for
taking any action required by this Section 6.12 is specified herein, such action
shall be completed no later than 60 days after such action is either requested
to be taken by the Administrative Agent or the Required Lenders or required to
be taken by the Borrower or any of its Subsidiaries pursuant to the terms of
this Section 6.12.

(d) Post Closing Deposit and Securities Account Matters. Borrower shall, and
shall cause each other Loan Party to, within 60 days after the Closing Date and
all times thereafter, enter into and cause all deposit banks and securities
intermediaries at which any Loan Party has any account to enter into and
maintain Account Control Agreements substantially in the form attached to the
Security Agreement with respect to each Account (as defined in the Security
Agreement) of the Borrower or such Loan Party, as the case may be. The Lenders
and the Administrative Agent agree that the Administrative Agent shall not issue
entitlement orders (as defined in the UCC), directions regarding disposition of
the funds in such accounts or instructions to any such securities intermediary
or any such deposit bank which is a party to any such Account Control Agreement
unless and until the earliest to occur of (x) 15 days after the occurrence and
continuation of an Event of Default under Section 8.01(a) or (y) the occurrence
and continuation of an Event of Default under Section 8.01(f) or (g); provided,
however, that notwithstanding anything herein or in the other Loan Documents to
the contrary, the Administrative Agent may issue Entitlement Orders (as defined
in the Secured Cash Management Agreement) or instructions to the Approved
Securities Intermediary (as defined in the Secured Cash Management Agreement) to
ensure compliance by the Borrower with the provisions of Section 7.11(b) hereof.

 

- 51 -



--------------------------------------------------------------------------------

(e) Post Closing Insurance Matters. Borrower shall, and shall cause each other
Loan Party to, within 15 days after the Closing Date, obtain an endorsement to
add the Administrative Agent as an additional insured party in respect of each
liability insurance policy to which the Borrower or any of its Subsidiaries is a
party.

Section 6.13 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, comply, and cause all lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

Section 6.14 Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (i) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents and
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder.

Section 6.15 Compliance with Terms of Leaseholds and Co-Location Agreement. Make
all payments and otherwise perform all obligations in respect of all leases of
real property and co-location agreements to which the Borrower or any of its
Subsidiaries is a party, keep such leases and co-location agreements in full
force and effect and not allow such leases or co-location agreements to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and co-location agreements and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not be reasonably likely to have a Material Adverse Effect.

Section 6.16 Cash Collateral Accounts. Maintain the Cash Collateral Account.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan hereunder
shall remain unpaid or unsatisfied, the Borrower shall not, nor shall they
permit any Subsidiary to, directly or indirectly:

Section 7.01 Restriction on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following:

 

- 52 -



--------------------------------------------------------------------------------

(i) Liens pursuant to any Loan Document;

(ii) Liens existing on the Closing Date and listed on Schedule 7.01 hereto and
any modifications, replacements, renewals or extensions thereof; provided that
(A) the Lien does not extend to any additional property, (B) the amount secured
or benefited thereby is not increased, (C) the direct or any contingent obligor
with respect thereto is not changed and (D) any renewal, extension or
modification of the obligations secured or benefited by such Liens is permitted
by Section 7.02(iii), provided, that any such replacement, extension or renewal
of any Lien permitted by this clause (ii) above must be upon or in the same
property theretofore subject thereto or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the Indebtedness secured thereby.

(iii) Liens for taxes, assessments or governmental charges not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(iv) warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising by operation of law in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(v) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(vi) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; provided that in the case of Liens on cash and Cash
Equivalents, the amount of all cash and Cash Equivalents subject to such Liens
pursuant to this clause (vi) may at no time exceed $100,000 in the aggregate;

(vii) deposits of cash and Cash Equivalents to secure reimbursement obligation
in connection with letters of credit obtained in the ordinary course of
business; provided that the amount of all cash and Cash Equivalents subject to
such Liens pursuant to this clause (vii) may at no time exceed $2,000,000 in the
aggregate;

(viii) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(ix) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); provided that no enforcement proceedings are
commenced by any creditor upon such judgment or oder;

 

- 53 -



--------------------------------------------------------------------------------

(x) Liens securing Indebtedness permitted under Section 7.02(v); provided that
(A) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (B) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(xi) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens do not encumber
equity Interests of any Subsidiaries of such Person and were not created in
contemplation of such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary, and
the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(vi);

(xii) Liens arising from precautionary Uniform Commercial Code financing
statements regarding, and any interest or title of a licensor, lessor or
sublessor under, operating leases;

(xiii) Permitted Encumbrances;

(xiv) Liens to secure accounts payable obligations from carriers arising in
connection with the purchase of inventory under existing and future agreements
entered into in the ordinary course of business between the Borrower or one of
its Subsidiaries and any supplier of inventory sold by the Borrower in the
ordinary course of business; provided, that the amount of such obligations may
at no time exceed $10,000,000 in the aggregate; provided, further, that if the
Lien in favor of these carriers is restricted to inventory purchased from such
carrier and no UCC financing statements inconsistent with a Lien only on such
inventory shall be filed or remain effective, then the aggregate amount shall
not be limited by this clause (xiv); and

(xv) other Liens incurred by the Borrower and its Subsidiaries not securing
Indebtedness, so long as the aggregate fair market value of the property subject
to such Liens, and the aggregate amount of the obligations secured thereby, do
not exceed $500,000.

Section 7.02 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(i) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower, which Indebtedness shall (A) in the
case of Indebtedness owed to a Loan Party, constitute “Pledged Notes” under the
Pledge Agreement, (B) be on terms (including subordination terms) acceptable to
the Administrative Agent and (C) be otherwise permitted under the provisions of
Section 7.03;

(ii) Indebtedness under the Loan Documents;

(iii) Indebtedness of the Borrower and its Subsidiaries outstanding on the
Closing Date and disclosed on Schedule 7.02 (collectively, the “Existing Debt”);

(iv) Indebtedness consisting of Guarantees (A) by the Borrower in respect of
Indebtedness, leases and other ordinary course obligations permitted to be
incurred by Wholly-Owned Domestic Subsidiaries of the Borrower, and (B) by
Domestic Subsidiaries of the Borrower of Indebtedness, leases or other ordinary
course obligations permitted to be incurred by, or obligations in respect of
Permitted Acquisitions of, the Borrower or Wholly-Owned Domestic Subsidiaries of
the Borrower;

 

- 54 -



--------------------------------------------------------------------------------

(v) Purchase Money Indebtedness and Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations of the Borrower and its
Subsidiaries incurred after the Closing Date to finance Consolidated Capital
Expenditures permitted by Section 7.12; provided that (A) the aggregate amount
of all such Indebtedness does not exceed $3,000,000 at any time outstanding,
(B) the Debt when incurred shall not be more than 100% of the lesser of the cost
or fair market value as of the time of acquisition of the asset financed,
(C) such Indebtedness is issued and any Liens securing such Indebtedness are
created concurrently with the acquisition of the asset financed and (D) no Lien
securing such Indebtedness shall extend to or cover any property or asset of any
the Borrower or any Subsidiary other than the asset so financed;

(vi) Indebtedness of the Borrower or its Subsidiaries secured by Liens permitted
by Section 7.01(xi) and any other Indebtedness of a Person whose Equity
Interests or assets are acquired in a Permitted Acquisition which is acquired or
assumed by the Borrower or a Subsidiary of the Borrower in such Permitted
Acquisition and any Permitted Refinancing thereof; provided that (A) such
Indebtedness was not incurred in connection with, or in anticipation of, such
Permitted Acquisition and (B) such Indebtedness (other than pre-existing
Attributable Indebtedness and Purchase Money Indebtedness) does not constitute
indebtedness for borrowed money;

(vii)(A) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Borrower and its Subsidiaries incurred in connection
with Permitted Acquisitions and Dispositions and (B) Indebtedness incurred by
the Borrower or its Subsidiaries in a Permitted Acquisition or Dispositions
under agreements providing for earn-outs or the adjustment of the purchase price
or similar adjustments;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (A) such Indebtedness
(other than credit or purchase cards) is extinguished within three Business Days
of its incurrence and (B) such Indebtedness in respect of credit or purchase
cards is extinguished within 60 days from its incurrence;

(ix) Indebtedness representing deferred compensation to employees of the
Borrower and its Subsidiaries;

(x) obligations in respect of performance, stay, customs, appeal and surety
bonds and performance and completion guarantees provided by the Borrower or a
Subsidiary of the Borrower in the ordinary course of business or consistent with
past practice;

(xi) Indebtedness of the Borrower representing the obligation of the Borrower to
make payments with respect to the cancellation or repurchase of certain Equity
Interests of officers, employees or directors (or their estates) of the Borrower
and its Subsidiaries, to the extent permitted by Section 7.06(iv);

(xii) Indebtedness of the Borrower consisting of reimbursement obligations in
connection with letters of credit obtained in the ordinary course of business;
provided that the aggregate amount of all reimbursement obligations, contingent
or otherwise, may at no time exceed $2,000,000; and

 

- 55 -



--------------------------------------------------------------------------------

(xiii) unsecured Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section 7.02 incurred after the Closing Date in an aggregate
principal amount not to exceed $500,000 at any time outstanding; provided that
(A) the credit documentation with respect to such Indebtedness shall not contain
covenants or default provisions relating to the Borrower or any Subsidiary of
the Borrower that are more restrictive than the covenants and default provisions
contained in the Loan Documents, and (B) no Default or Event of Default shall
have occurred and be continuing immediately before and immediately after giving
effect to such incurrence.

Section 7.03 Investments. Make or hold any Investments, except:

(i) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(ii) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(iii) (A) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, and (B) additional Investments by
the Borrower and its Domestic Subsidiaries in Loan Parties;

(iv) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof in the ordinary course of business to the extent reasonably
necessary in order to prevent or limit loss;

(v) Guarantees permitted by Section 7.02;

(vi) Investments existing on the date hereof (other than those referred to in
Section 7.03(iii)(A)) and set forth on Schedule 5.08(e);

(vii) [reserved];

(viii) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person that, upon the consummation thereof, will be owned
directly by the Borrower or one or more of its wholly-owned Subsidiaries
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.03(viii) (each, a “Permitted Acquisition”):

(A) each applicable Loan Party and any such newly created or acquired Subsidiary
shall, or will within the times specified therein, have complied with the
requirements of Section 6.12;

(B) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;

 

- 56 -



--------------------------------------------------------------------------------

(C) at least ten (10) Business Days prior to entering into any binding purchase
agreement for such proposed acquisition, a Responsible Officer of the Borrower
has consulted with representatives for the Required Lenders as to the terms of
and business strategy for the proposed acquisition;

(D) the total cash and noncash consideration (including the fair market value of
all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total cash and noncash consideration paid by or on
behalf of the Borrower and its Subsidiaries for all other purchases and other
acquisitions made by the Borrower and its Subsidiaries pursuant to this
Section 7.03(viii), shall not exceed $20,000,000;

(E)(x) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (y) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in Pro-Forma Compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby;

(F) such purchase or other acquisition was not preceded by, or effected pursuant
to, a hostile offer; and

(G) if the total consideration of such Permitted Acquisition exceeds $2,500,000,
the Borrower shall have delivered to the Administrative Agent and each Lender,
at least five Business Days prior to the date on which any such purchase or
other acquisition is to be consummated, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, certifying that all of the requirements set forth in this
clause (viii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(ix) the Borrower may repurchase stock to the extent permitted by
Section 7.06(iii),(iv) or (v);

(x) the Borrower and its Subsidiaries may make Investments in Permitted Joint
Ventures in an aggregate amount, determined based on the greater of the book
value or the fair market value thereof as certified in a certificate of a
financial officer of the Borrower delivered to the Administrative Agent, not in
excess of $3,000,000 in the aggregate during the period since the Closing Date;

(xi) Investments arising out of the receipt by the Borrower or any of its
Subsidiaries of non-cash consideration for the sale of assets permitted under
Section 7.05; and

(xii) so long as immediately before and immediately after giving effect to any
such Investment, no Event of Default has occurred and is continuing, other
Investments by the

 

- 57 -



--------------------------------------------------------------------------------

Borrower and its Subsidiaries that (net of any cash repayment of or return on
such Investments theretofore received) do not exceed $100,000 in any fiscal
year; provided that with respect to each purchase or other acquisition made
pursuant to this clause (xii):

(A) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the Borrower and its Subsidiaries, taken
as a whole (as determined in good faith by the board of directors (or persons
performing similar functions) of the Borrower or such Subsidiary if the board of
directors is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

(B) such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Borrower and its Subsidiaries in the ordinary
course;

(C) any determination of the amount of such Investment shall include all cash
and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries in connection with such Investment; and

(D)(x) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (y) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in Pro-Forma Compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby;

provided that no Group Company may make or own any Investment in Margin Stock.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(i) any Subsidiary may merge or consolidate with (A) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (B) any one or more
other Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;

(ii) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(iii) [reserved];

 

- 58 -



--------------------------------------------------------------------------------

(iv) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(A) the Person surviving such merger shall be a Wholly-Owned Subsidiary of the
Borrower and (B) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person; and

(v) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (x) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (y) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving corporation.

Notwithstanding anything to the contrary contained above in this Section 7.04,
no action shall be permitted which results in a Change of Control.

Section 7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(i) Dispositions of (A) inventory or (B) obsolete or worn out property, whether
now owned or hereafter acquired, in each case in the ordinary course of
business;

(ii) Dispositions of equipment or real property to the extent that such property
is exchanged for credit against the purchase price of similar replacement
property;

(iii) Dispositions of property by any Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Borrower or a
Subsidiary Guarantor;

(iv) Dispositions permitted by Section 7.04 or 7.06;

(v) the Borrower and its Subsidiaries may liquidate or sell Cash Equivalents;

(vi) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Group Companies;

(vii) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(viii) Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Group Companies; and

(ix) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (A) at least 85% of the consideration
therefor is cash or Cash Equivalents; (B) such transaction does not involve the
sale or other disposition of a minority Equity Interest in any Group Company;
(C) the aggregate fair market value of all assets sold or otherwise disposed of
in all such transactions in reliance on this clause (ix) shall not

 

- 59 -



--------------------------------------------------------------------------------

exceed $25,000,000 in any fiscal year of the Borrower; and (D) no Default or
Event of Default shall have occurred and be continuing immediately before or
immediately after giving effect to such transaction; provided, that the sale by
the Borrower of its Mobile Virtual Network Enabler line of business shall not be
subject to subclause (A) of this clause (ix);

provided, that any Disposition pursuant to this Section 7.05 shall be for fair
market value. Upon consummation of any Disposition permitted under this
Section 7.05, the Lien created thereon under the Collateral Documents (but not
the Lien on any proceeds thereof) shall be (except for a Disposition pursuant to
clause (ix)) automatically released, and the Administrative Agent shall (or
shall cause the Administrative Agent to) (to the extent applicable) deliver to
the Borrower, upon the Borrower’s request and at the Borrower’s expense, such
documentation as is reasonably necessary to evidence the release of the
Administrative Agent’s security interests, if any, in the assets being disposed
of, including amendments or terminations of Uniform Commercial Code Financing
Statements, if any, the return of stock certificates, if any, and the release of
any Subsidiary being disposed of in its entirety from all of its obligations, if
any, under the Loan Documents.

Section 7.06 Restricted Payments, etc. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(i) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(ii) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests (but not Debt Equivalents) of such Person;

(iii) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(iv) with the approval of the board of directors of the Borrower and if the
Borrower is Solvent after giving effect to such Restricted Payment, the Borrower
may redeem or repurchase Equity Interests (or Equity Equivalents) from officers,
employees and directors of any Group Company (or their estates, spouses or
former spouses) upon the death, permanent disability, retirement or termination
of employment of any such Person or otherwise; provided, that the aggregate
amounts spent on redemptions or repurchases made pursuant to this
Section 7.06(iv), when aggregated with repurchases of the Borrower’s common
stock permitted by Section 7.06(v), shall not exceed the sum of (i) $50,000,000
plus (ii) starting with the fiscal year ending December 31, 2007, 50% of the
Excess Cash Flow of the Borrower and its Subsidiaries for the immediately
preceding fiscal year; and

(v) with the approval of the board of directors of the Borrower and if the
Borrower is Solvent after giving effect to such Restricted Payment, the Borrower
may make Restricted Payments consisting of the repurchase of its common stock;
provided, that the aggregate amounts spent on repurchases of the Borrower’s
common stock permitted by this Section 7.06(v) when aggregated with redemptions
or repurchases made pursuant to Section 7.06(iv), shall not exceed the sum of
(i) $50,000,000 plus (ii) starting with the fiscal year ending December 31,
2007, 50% of the Excess Cash Flow of the Borrower and its Subsidiaries for the
immediately preceding fiscal year.

 

- 60 -



--------------------------------------------------------------------------------

Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related, complimentary or incidental thereto.

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(i) on fair and reasonable terms substantially as favorable to the Borrower or
such Subsidiary as would be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate;

(ii) transactions among the Loan Parties;

(iii) transfers of assets to any Loan Party permitted by Section 7.05;

(iv) Restricted Payments expressly permitted by Section 7.06; and

(v) any transaction entered into among the Borrower and its Wholly-Owned
Domestic Subsidiaries or among such Wholly-Owned Domestic Subsidiaries.

Section 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that: (i) limits the ability (A) of any Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to or invest
in the Borrower or any Guarantor, except for any agreement in effect (x) on the
date hereof and set forth on Schedule 7.09 or (y) at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (B) of any Subsidiary to Guarantee the Indebtedness of the Borrower or
(C) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; or (ii) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person, except in each case for prohibitions or restrictions
existing under or by reason of:

(i) this Agreement and the other Loan Documents;

(ii) applicable Law;

(iii) restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 7.02(v) to the extent that such restrictions apply
only to the property or assets securing such Indebtedness

(iv) any negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.02 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
or expressly permits Liens for the benefit of the Administrative Agent and the
Lenders with respect to the credit facilities established hereunder and the
Obligations under the Loan Documents on a senior basis and without a requirement
that such holders of such Indebtedness be secured by such Liens equally and
ratably or on a junior basis;

 

- 61 -



--------------------------------------------------------------------------------

(v) customary non-assignment provisions with respect to leases or licensing
agreements entered into by the Borrower or any of its Subsidiaries, in each case
entered into in the ordinary course of business and consistent with past
practices;

(vi) any restriction or encumbrance with respect to any asset of the Borrower or
any of its Subsidiaries or a Subsidiary of the Borrower imposed pursuant to an
agreement which has been entered into for the sale or disposition of such assets
or all or substantially all of the capital stock or assets of such Subsidiary,
so long as such sale or disposition is permitted under this Agreement; and

(vii) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business in connection with
Permitted Joint Ventures.

Section 7.10 Use of Proceeds. Use the proceeds of the Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund indebtedness originally incurred for such
purpose.

Section 7.11 Financial Covenants.

(a) Minimum EBITDA. For each fiscal quarter of the Borrower ending after the
Closing Date, fail to satisfy the following:

(i) Consolidated EBITDA for such fiscal quarter is $2,500,000 or greater or

(ii)(x) Consolidated EBITDA for such fiscal quarter is $1 or greater and
(y) Carried Residual Payments for such fiscal quarter are $3,000,000 or greater.

(b) Minimum Cash Collateral Account Balance Commencing on the earlier of (i) 90
days after the Closing Date and (ii) the date a Loan under the Delayed Draw
Commitment has been made, permit the balance in the Cash Collateral Account to
be at any time less than $25,000,000 (the “Minimum Cash Collateral Amount”);
provided, however, that the Borrower shall not be required to maintain the
Minimum Cash Collateral Amount if the ratio of (i) total Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis as reported in financial
statements required to be delivered pursuant to Section 6.01(a) or (b) for the
fiscal quarter of the Borrower most recently then ended to (ii) Consolidated
EBITDA of the Borrower and its Subsidiaries for the trailing four fiscal
quarters of the Borrower most recently then ended is less than 1.0:1.0.

Section 7.12 Capital Expenditures. Make or become legally obligated to make any
Consolidated Capital Expenditures, except that during any of the fiscal years
set forth below, the Borrower and its Subsidiaries may make Consolidated Capital
Expenditures so long as the aggregate amount of such Consolidated Capital
Expenditures does not exceed the amount indicated opposite such period plus, in
the case of each fiscal year other than 2006, an amount equal to 50% of the
Excess Cash Flow for the immediately preceding fiscal year:

 

- 62 -



--------------------------------------------------------------------------------

Fiscal Year

  

Amount

2006

   $25,000,000

2007

   $25,000,000

2008

   $25,000,000

2009

   $25,000,000

2010

   $25,000,000

2011

   $25,000,000

Section 7.13 Amendment of Organizational Documents; Change of Jurisdiction.
Amend any of its Organization Documents in a manner adverse to the rights or
interests of the Administrative Agent or the Lenders. Change (i) the
jurisdiction of incorporation of any Loan Party which is a corporation or
(ii) the jurisdiction of formation of any Loan Party which is a limited
liability company.

Section 7.14 Accounting Changes. Make any material change in accounting policies
or reporting practices, except as required by GAAP, the SEC or the PCAOB (i) (it
being agreed that, if permitted by GAAP, the Borrower may change its method of
accounting for inventory from the FIFO method to the weighted average method) or
(ii) change its fiscal year.

Section 7.15 Prepayments/Amendments of Certain Indebtedness, etc. Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Indebtedness, except (i) the prepayment of the Loans in accordance
with the terms of this Agreement and (ii) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.02 and
refinancings and refundings of such Indebtedness in compliance with
Section 7.02(iii) or (b) amend, modify or change, in a manner adverse to
Lenders, any term or condition of any Indebtedness set forth in Schedule 7.02,
except for any refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(iii).

Section 7.16 Certain Activities. (i) Permit any Person (other than the Borrower
or any Wholly-Owned Subsidiary of the Borrower) to own any Equity Interest of
any Subsidiary of the Borrower, (ii) permit any Subsidiary of the Borrower to
issue Equity Interests to any Person, except the Borrower or any Wholly-Owned
Subsidiary of the Borrower or (iii) permit any Subsidiary of the Borrower to
issue any shares of Preferred Stock.

Section 7.17 Operating Leases. Create, incur, assume or suffer to exist (whether
pursuant to a Guarantee or otherwise) any liability for rental payments under a
lease with a lease term (as defined in Financial Accounting Standards Board
Statement No. 13, as in effect on the date hereof) of one year or more if, after
giving effect thereto, the aggregate amount of minimum lease payments that the
Borrower and its Subsidiaries have so incurred or assumed will exceed $5,000,000
for any calendar year under all such leases (excluding Capital Leases).

Section 7.18 Sale and Leaseback Transactions. Engage in any Sale/Leaseback
Transaction; provided, however, that the Group Companies may enter into such
transactions with respect to personal property, if (i) after giving effect on a
Pro-Forma Basis to any such transaction the Borrower shall be in compliance with
all other provisions of this Agreement, including Sections 7.01 and 7.02,
(ii) the gross cash proceeds of any such transaction are at least equal to the
fair market value of such property (as determined in good faith by the board of
directors of the Borrower), and (iii) the Net Cash Proceeds are applied to
prepay the Loan pursuant to Section 2.02(b)(i). The Sale/Leaseback Transaction
shall deemed to be the sale of the assets subject to the transaction (and any
Net Cash Proceeds arising from such sale shall be subject to application by the
Borrower or its Subsidiaries pursuant to Section 2.02(b)(i)), and the incurrence
of Indebtedness in a principal amount equal to the Attributable Indebtedness
thereof.

 

- 63 -



--------------------------------------------------------------------------------

Section 7.19 Limitation on Foreign Operations. Acquire or permit to exist any
Foreign Subsidiary of Borrower.

Section 7.20 Independence of Covenants. All covenants contained herein shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists.

ARTICLE VIII

DEFAULTS

Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within three days after the same becomes due, any interest on any Loan or any
fee due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document.

(b) Covenants. Any Loan Party shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11, 6.12, 6.14
and 6.16 or Article VII;

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Article VI (other than those referred to in subsection
(a) or (b)(i) of this Section 8.01) and such default shall continue unremedied
for a period of five Business Days after the earlier of an executive officer of
a Loan Party becoming aware of such default or notice thereof given by the
Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsection (a), (b)(i) or (ii) of
this Section 8.01) contained in this Agreement and such default shall continue
unremedied for a period of 30 days after the earlier of an executive officer of
a Loan Party becoming aware of such default or notice thereof given by the
Administrative Agent.

(c) Other Loan Documents. Any Loan Party shall default in the due performance or
observance of any term, covenant or agreement (other than those referred to in
subsection (a), (b) or (d) of this Section 8.01) in any of the other Loan
Documents and such default shall continue unremedied for a period of 30 days
after the earlier of an executive officer of a Loan Party becoming aware of such
default or notice thereof given by the Administrative Agent.

(d) Representations and Warranties. Any representation, warranty or statement
made or deemed to be made by any Loan Party herein, in any of the other Loan
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.

 

- 64 -



--------------------------------------------------------------------------------

(e) Cross-Default.

(i) any Loan Party or any Subsidiary thereof (A) fails to make payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), regardless of amount, in respect of any Indebtedness or Guarantee
(other than in respect of (x) Indebtedness outstanding under the Loan Documents
and (y) Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, (B) fails to perform or observe any other condition or covenant, or any
other event shall occur or condition shall exist, under any agreement or
instrument relating to any such Indebtedness or Guarantee, if the effect of such
failure, event or condition is to cause, or to permit the holder or holders or
beneficiary or beneficiaries of such Indebtedness or Guarantee (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such Indebtedness to be declared to be due and payable prior to its
stated maturity, or such Guarantee to become payable, or cash collateral in
respect thereof to be demanded or (C) shall be required by the terms of such
Indebtedness or Guarantee to offer to prepay or repurchase such Indebtedness or
the primary Indebtedness underlying such Guarantee (or any portion thereof)
prior to the stated maturity thereof; or

(ii) there occurs under any Swap Contract or Swap Obligation an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Group Company is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) as to which any Group Company is an Affected Party (as so
defined), and, in either event, the Swap Termination Value owed by a Group
Company as a result thereof is greater than the Threshold Amount.

(f) Insolvency Proceedings. Any Loan Party or any Subsidiary thereof institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding.

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy.

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 14 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect.

 

- 65 -



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, (ii) there shall exist an amount of Unfunded Pension Liabilities,
individually or in the aggregate, (excluding for purposes of such computation
any Pension Plans with respect to which assets exceed benefit liabilities) in an
aggregate amount in excess of the Threshold Amount, (iii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iv) any event has occurred or condition
exists with respect to any Foreign Plan that has resulted or could result in any
Foreign Plan being ordered or required to be wound up in whole or in part
pursuant to any applicable laws or having any applicable registration revoked or
refused for the purposes of any applicable pension benefits or tax laws or being
placed under the administration of the relevant pension benefits regulatory
authority or being required to pay any taxes or penalties under applicable
pension benefits and tax laws and which could reasonably be expected to have a
Material Adverse Effect.

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document.

(k) Change of Control. A Change of Control shall occur.

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to

 

- 66 -



--------------------------------------------------------------------------------

make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

FIRST, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

SECOND, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

THIRD, to payment of that portion of the Obligations constituting interest on
the Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause Third;

FOURTH, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

LAST, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

AGENCY PROVISIONS

Section 9.01 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders hereby irrevocably appoints
Citicorp North America, Inc. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

(b) Administrative Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-

 

- 67 -



--------------------------------------------------------------------------------

in-fact appointed by the Administrative Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence

 

- 68 -



--------------------------------------------------------------------------------

of any Default, (iv) the validity, enforceability, effectiveness or genuineness
of this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, which by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed

 

- 69 -



--------------------------------------------------------------------------------

between the Borrower and such successor. After the retiring Administrative
Agents’ resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08 Reserved.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.05 and 10.04) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations), (B) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (C) if
approved, authorized or ratified in accordance with Section 10.01;

 

- 70 -



--------------------------------------------------------------------------------

(ii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(iii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(ix).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
or ratification of the Required Lenders or such other number or percentage of
Lenders as may be specified herein) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

(i) waive any condition set forth in Section 4.01 or Section 4.02, without the
written consent of each Lender;

(ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;

(iv) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

- 71 -



--------------------------------------------------------------------------------

(v) change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(vi) change (A) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (B) of this Section 10.01(vi)), without the
written consent of each Lender or (B) “Required Lenders” without the written
consent of each Lender;

(vii) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that (x) the Administrative Agent may, without consent from any other
Lender, release any Collateral that is sold or transferred by a Loan Party in
compliance with Section 7.05 or released in compliance with Section 9.10(i) or
(ii) and (y) the Administrative Agent may release any or all of the cash or Cash
Equivalents in the Cash Collateral Account with the consent of the Required
Lenders;

(viii) release all or substantially all of the value of the Guaranty, without
the written consent of each Lender; provided that the Administrative Agent may,
without the consent of any other Lender, release any Guarantor that is sold or
transferred in compliance with Section 7.05;

(ix) impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent of each
Lender affected thereby; or

(x) permit the Borrower or any of its Subsidiaries to assign its Obligations to
any other entity;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the fee payable to the
Administrative Agent pursuant to Section 2.05 may be amended, or waived, in a
writing executed only by the Administrative Agent and the Borrower.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

- 72 -



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Reserved.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent,
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent,. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of the Borrower or any
other Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation

 

- 73 -



--------------------------------------------------------------------------------

thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or by the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and each Lender), in connection with (x) the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or (y) any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions shall be consummated), and
(ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with any workout, restructuring or negotiations after or in
anticipation of Defaults in respect of the Loan; provided, that the Borrower
shall not be responsible for costs and expenses under subclause (i)(x) above
through and including the Closing Date in excess of $200,000.

(b) Indemnification. The Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or the use or proposed use of the
proceeds, (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court

 

- 74 -



--------------------------------------------------------------------------------

of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails indefeasibly to pay any amount required under subsection (a) or (b) of
this Section to be paid by it or them to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent). The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.08(c).

(d) Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions, the Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the Transactions other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower or any other Loan Party is made to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (i) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (ii) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (ii) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

- 75 -



--------------------------------------------------------------------------------

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under the Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, $1,000,000, in the case of any assignment in respect of the Facility,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default or an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

- 76 -



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (ii) any Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.02 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or other substantive change to the Loan Documents is pending, (i) any
Lender may request and receive from the Administrative Agent a copy of the
Register and (ii) upon request of the Administrative Agent and receipt of a list
of the names of each Person named as a Lender in the then current Register, the
Borrower will identify to the Administrative Agent each such Lender which is an
Affiliate of Borrower.

 

- 77 -



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.02 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.09 as though it were a Lender.

(e) Limitation Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.02 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
record keeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Replacement of Delayed Draw Lender. If at the time a Delayed Draw Lender is
required to make a Loan to the Borrower in the amount of its Delayed Draw
Commitment pursuant to Section 2.01 (including satisfaction of the conditions in
Section 4.02(a)), such Delayed Draw Lender is unwilling or unable to do so, such
Delayed Draw Lender shall be deemed to have automatically assigned all of its
rights and obligations hereunder to the Substitute Delayed Draw Lender and shall
thereupon be released automatically from any and all obligations as a Lender
hereunder, and the Substitute Delayed

 

- 78 -



--------------------------------------------------------------------------------

Draw Lender shall become the Delayed Draw Lender hereunder and shall make such
Loan to the Borrower in the amount of the Delayed Draw Commitment on the next
Business Day (and the Borrower and each other party hereto hereby consent for
all purposes hereof to such assignment, release and substitution as described in
this clause (h). The parties hereto agree that no claim or liability whatsoever
shall be asserted or arise against any Delayed Draw Lender (other than, if the
conditions in Section 4.02(a) have been satisfied and nonetheless the Substitute
Delayed Draw Lender fails to fund as and to the extent required by this
Section 10.06, the Substitute Delayed Draw Lender) in respect of any of the
foregoing events described in this clause (h).

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed:
(i) to its Affiliates and to it and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process; (iv) to any other party hereto; (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding the
foregoing, any Agent and any Lender may place advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as it may choose,
and circulate similar promotional materials, after the closing of the
Transactions in the form of a “tombstone” or otherwise describing the names of
the Loan Parties, or any of them, and the amount, type and closing date of such
transactions, all at their sole expense.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower
or one or more Subsidiaries, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable Laws, including Federal and state securities Laws.

 

- 79 -



--------------------------------------------------------------------------------

The Borrower shall not, and shall not permit its Subsidiaries or agents to,
refer (in any press release, public disclosure, investor conference call or
other written or oral communication) to any of the Lenders or any of their
respective Affiliates or their role in connection with the transactions
contemplated by this Agreement or the Warrants, in each case unless such Lender
or its Affiliate has given its prior approval as to the substance and form of
such reference. Each Lender agrees that it shall not withhold its consent to
such reference unreasonably. Notwithstanding the foregoing, (a) the Borrower and
its Subsidiaries and agents may accurately refer to the Lenders or any of their
respective Affiliates or their role in connection with the transactions
contemplated by this Agreement or the Warrants (i) to their officers, employees,
directors, attorneys and advisors and other internal communications within the
Borrower and its Subsidiaries, or (ii) as required by applicable law, requested
by any governmental authority or compulsory legal process or in the prosecution
of any proceeding initiated by one or more of the parties hereto; provided that
in the case of this clause (ii) the Borrower provides (to the extent reasonably
practical) to the relevant Lender a reasonable opportunity to review and comment
upon any reference to them or their role in connection with the transactions
contemplated by this Agreement or the Warrants, prior to such reference.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become

 

- 80 -



--------------------------------------------------------------------------------

effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that the Agent or
any Lender may have had notice or knowledge of any Default or Event of Default
at the time of the making of the Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation shall remain unpaid or
unsatisfied.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or the Borrower is entitled to replace a Lender pursuant to the
last paragraph of Section 10.01, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal and accrued interest) or
the Borrower (in the case of all other amounts);

(iii) in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

- 81 -



--------------------------------------------------------------------------------

Section 10.14 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b) Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) Waiver of Venue. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR

 

- 82 -



--------------------------------------------------------------------------------

OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledge its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each of the Administrative Agent and each Lender is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and each Lender and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Lender has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and each Lender have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty.

Section 10.17 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 10.18 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages Follow]

 

- 83 -



--------------------------------------------------------------------------------

Schedule 10.02 to Credit Agreement

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INPHONIC, INC. By:  

/s/ David A. Steinberg

Name:   David A. Steinberg Title:   Chairman and CEO CITICORP NORTH AMERICA,
INC.,   as Administrative Agent By:  

/s/ Scot P. French

Name:   Scot P. French Title:   Managing Director/Vice President GOLDMAN SACHS
CREDIT PARTNERS, L.P.,   as a Lender By:  

/s/Kenneth M. Eberts

Name:   Kenneth M. Eberts Title:   Managing Director, Attorney-in-Fact CITICORP
NORTH AMERICA, INC.,   as a Lender By:  

/s/ Scot P. French

Name:   Scot P. French Title:   Managing Director/Vice President AP INPHONIC
HOLDINGS, LLC,   as a Lender By:  

/s/ David J. Berkman

Name:   David J. Berkman Title:   Managing Partner